Exhibit 10.1

 

REAL ESTATE PURCHASE AND SALE AGREEMENT

BETWEEN

TCG INDUSTRIAL THUNDERBIRD LLC, TCG INDUSTRIAL MOSTELLER LLC AND TCG INDUSTRIAL
EMPIRE LLC

AND

PLYMOUTH INDUSTRIAL REIT INC.

CONCERNING PROPERTY COMMONLY

KNOWN AS 4115 THUNDERBIRD LANE, FAIRFIELD, OHIO, 11540-11630 MOSTELLER ROAD,
SHARONVILLE, OHIO AND 7585 EMPIRE DRIVE, FLORENCE, KENTUCKY

 

 

 

Table of Contents

 

    Page       Article 1 Definitions 1 Section 1.1 Definitions 1 Article 2
Agreement; Purchase Price 10 Section 2.1 Agreement to Sell and Purchase 10
Section 2.2 Purchase Price 10 Article 3 Deposit 10 Section 3.1 Deposit 10
Article 4 Survey and Title Commitment 10 Section 4.1 Title and Survey 10 Article
5 Inspection, Audit and Financing 12 Section 5.1 Access 12 Section 5.2 Study
Period 13 Section 5.3 Confidentiality 13 Section 5.4 Reporting 13 Section 5.5
Assumption of Contracts 14 Article 6 Conditions Precedent, Casualty Damage or
Condemnation 14 Section 6.1 Conditions Precedent Favoring Purchaser 14 Section
6.2 Conditions Precedent Favoring Seller 14 Section 6.3 Risk of Loss 15 Section
6.4 Condemnation 15 Section 6.5 Allocation of Casualty and Condemnation Proceeds
16 Section 6.6 Leasing & Other Activities Prior to Closing 17 Article 7
Representations, Warranties and Covenants 18 Section 7.1 Purchaser’s
Representations, Warranties and Covenants 18 Section 7.2 Seller Representations
23 Section 7.3 Seller’s Knowledge 25 Section 7.4 Anti-Sandbagging 26 Article 8
Closing 26 Section 8.1 Closing Date 26 Section 8.2 Seller’s Deliveries 26
Section 8.3 Purchaser’s Deliveries 27 Section 8.4 Costs and Prorations. 28
Section 8.5 Tenant Notices 33 Article 9 Real Estate Commission 33 Section 9.1
Commissions 33

i

 

 

Article 10 Termination and Default 33 Section 10.1 Termination without Default
33 Section 10.2 Purchaser’s Default 34 Section 10.3 Seller’s Default 35 Section
10.4 Breach of Representations 35 Article 11 Miscellaneous 36 Section 11.1
Entire Agreement 36 Section 11.2 Binding On Successors and Assigns 36 Section
11.3 Assignment by Purchaser 36 Section 11.4 Waiver 36 Section 11.5 Governing
Law 36 Section 11.6 Counterparts 37 Section 11.7 Notices 37 Section 11.8
Attorneys’ Fees 38 Section 11.9 IRS Real Estate Sales Reporting 39 Section 11.10
Time Periods 39 Section 11.11 Modification of Agreement 39 Section 11.12 Further
Instruments 39 Section 11.13 Descriptive Headings; Word Meaning 39 Section 11.14
Time of the Essence 39 Section 11.15 Construction of Agreement 39 Section 11.16
Limitations on Liability 40 Section 11.17 Severability 40 Section 11.18 No
Recording 40 Section 11.19 No Implied Agreement 41 Section 11.20 Facsimile
Signatures 41 Section 11.21 Escrow Provisions 41 Section 11.22 Press Releases 42

 



ii

 

Exhibits

Exhibit A - Description of the Land Exhibit B - Intentionally Omitted Exhibit C
- Lease Schedule Exhibit D - Intentionally Omitted Exhibit E - List of Contracts
Exhibit F - Form of Deed Exhibit G - Form of Bill of Sale and General Assignment
Exhibit H - Form of Assignment and Assumption Agreement Exhibit I -
Representation Certificate Exhibit J - Form of Owner’s Title Affidavit

 

 

 

iii

 

REAL ESTATE PURCHASE AND SALE AGREEMENT

THIS REAL ESTATE PURCHASE AND SALE AGREEMENT is entered into as of the Effective
Date (defined below) by and between TCG Industrial Thunderbird LLC, TCG
Industrial Empire LLC and TCG Industrial Mosteller LLC, each a Delaware limited
liability (each a “Seller” and collectively, the “Seller”), and Plymouth
Industrial REIT Inc., a Maryland corporation (the “Purchaser”), and joined in
for the limited purposes set forth herein by Commonwealth Land Title Insurance
Company, as escrow agent.

In consideration of the mutual promises hereinafter set forth and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

Article 1
Definitions

Section 1.1     Definitions. For purposes of this Agreement, capitalized terms
not otherwise defined herein have the meanings set forth below:

“Agreement” means this Real Estate Purchase and Sale Agreement, including all
Exhibits and Schedules hereto, as the same may be amended from time to time in
accordance with the terms hereof.

“Anti-Money Laundering and Anti-Terrorism Laws” shall have the meaning set forth
in Section 7.1(l).

“Assignment and Assumption Agreement” shall mean an Assignment and Assumption
Agreement substantially in the form attached hereto as Exhibit H.

“Bill of Sale” shall mean a bill of sale and general assignment substantially in
the form attached hereto as Exhibit G.

“Business Day” shall mean any day of the week other than (i) Saturday and
Sunday, (ii) a day on which banking institutions in Boston, Massachusetts or any
city in which the Real Property is located are obligated or authorized by law or
executive action to be closed to the transaction of normal (and non-automated)
banking business, and (iii) a day on which governmental functions in Boston,
Massachusetts or any city in which the Real Property is located are interrupted
because of extraordinary events such as hurricanes, blizzards, power outages or
acts of terrorism.

“Claim Cap” shall have the meaning set forth in Section 10.4.

“Closing” shall mean the consummation of the purchase and sale of the Property
pursuant to the terms of this Agreement.

1

 

 

“Closing Date” shall mean November 25, 2014 (or such earlier date as the parties
may agree), as such date may be extended in accordance with Section 6.1(b).

“Closing Statement” shall have the meaning set forth in Section 8.4(k).

“Code” shall mean the Internal Revenue Code of 1986, and all amendments thereto
and all regulations issued thereunder.

“Confidential Information” shall mean (a) all documents, studies, reports, test
results, brochures, offering materials, photographs, leases, lease guarantees,
rent rolls, surveys, title reports and commitments, legal documents, financial
information, computer output and other materials and information relating to the
Property, the Leases, the Seller Parties and/or the Tenants and all analyses,
compilations, forecasts, projections and other documents prepared based upon
such materials and information, any and all proposals made in connection with a
potential sale of the Property (including any proposals involving a price for
the Property), whether the same are in electronic, pictorial, written or other
form and (b) this Agreement, the terms hereof and any information contained
herein or otherwise provided to Purchaser concerning the identity of the direct
or indirect beneficial owners of Seller; provided, however that the term
“Confidential Information” shall not include any information that (i) is in
Purchaser’s possession before the Effective Date (and not obtained from Seller
or a party acting on Seller’s behalf), (ii) is or becomes generally available to
the public other than as a result of disclosure by Purchaser or its agent,
representative or affiliate in breach of this Agreement, (iii) is independently
developed by Purchaser without reference to any information that is provided to
Purchaser by or on behalf of Seller or (iv) is or becomes available to Purchaser
from a source that is not, to Purchaser’s knowledge, bound by a duty of
confidentiality to Seller or any other Seller Party.

“Contracts” shall mean all service, maintenance, landscaping,
telecommunications, cable, internet service, laundry, management, leasing, and
other similar contracts affecting the Land or the Improvements, a list of which
as of the Effective Date is set forth in Exhibit E, and any other contracts
entered into by Seller after the Effective Date in accordance with the terms of
this Agreement, including in each case all amendments, extensions, modifications
and supplements thereto; provided, however, that the term “Contracts” shall not
include the Leases.

“Covenant Not to Sue” shall have the meaning set forth in Section 7.1(d).

“Deed” shall mean a limited warranty deed (for the Real Property located in the
State of Ohio) and a special warranty deed (for the Real Property located in the
Commonwealth of Kentucky) each substantially in the form attached hereto as
Exhibit F.

“Delinquent Rent” shall mean any of the Rents or other amounts that, under the
terms of the applicable Lease, are to be paid by the Tenants on or prior to the
Closing Date, but which have not been received in good funds by Seller on or
prior to the Closing Date.

“Deposit” shall have the meaning set forth in Section 3.1.

“Designated Seller Representative” shall mean David Pizzotti and Peter Walter.

2

 

 

“Documents” shall mean all documents, studies, reports and other information
applicable to the Property or any portion thereof and obtained by or made
available to Purchaser or its attorneys or agents prior to Closing, including
title policies, pro-formas or commitments, title exception documents, litigation
and lien searches, surveys, Leases, operating and financial statements,
accounting reports, lease schedules, rent rolls, delinquency reports, estoppel
certificates, environmental, engineering and soils reports, site and
architectural plans, Contracts, inspection or maintenance reports, permits and
approvals, and the Offering Memorandum.

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

“Effective Date” means November 21, 2014.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and all regulations issued thereunder.

“Escrow Agent” shall mean the Title Company, acting in its capacity as escrow
agent for the transactions contemplated by this Agreement.

“Excluded Items” shall mean: (a) materials relating to the marketing efforts for
the sale of the Property, including communications and agreements with other
potential purchasers; (b) projections and other internal memoranda or materials;
(c)  submissions relating to the obtaining of internal authorizations
(d) attorney and accountant work product and all other materials subject to any
legal privilege in favor of Seller; (e) organizational documents of the Seller
Parties and any agreements and communications between Seller and any affiliate
or advisor of Seller; and (h) the personal property located in the on-site
management office or elsewhere (including without limitation on the website for
the Property) used by the current property manager for the Property and not
owned by Seller.

“Executive Order” shall have the meaning set forth in Section 7.1(l).

“Government List” shall mean any of (i) the lists maintained by the United
States Department of Commerce (Denied Persons and Entities), (ii) the list
maintained by the United States Department of Treasury (Specially Designated
Nationals and Blocked Persons), and (iii) the lists maintained by the United
States Department of State (Terrorist Organizations and Debarred Parties).

“Hazardous Materials” shall mean any substance which is or contains: (i) any
“hazardous substance” as now or hereafter defined in the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as amended
(42 U.S.C. Section 9601 “et seq.”) or any regulations promulgated thereunder
(“CERCLA”); (ii) any “hazardous waste” as now or hereafter defined in the
Resource Conservation and Recovery Act (42 U.S.C. Section 6901 et seq.) or
regulations promulgated thereunder; (iii) any substance regulated by the Toxic
Substances Control Act (15 U.S.C. Section 2601 et seq.) or Clean Water Act (33
U.S.C. Section 1251 et seq.); (iv) petroleum, petroleum products and by-products
including gasoline, diesel fuel or other petroleum hydrocarbons; (v) asbestos
and asbestos-containing materials, in any form, whether friable or nonfriable;
(vi) polychlorinated biphenyls; (vii) radon gas; (viii) mold, mildew, fungus or
other potentially dangerous organisms; (ix) any putrescible or nonputrescible
solid, semisolid, liquid or gaseous waste of any type; and (x) any additional

3

 

 

substances or materials which are now or hereafter classified or considered to
be hazardous or toxic under any laws, ordinances, statutes, codes, rules,
regulations, agreements, judgments, orders and decrees now or hereafter enacted,
promulgated, or amended, of the United States, the states, the counties, the
cities or any other political subdivisions in which the Real Property is located
and any other political subdivision, agency or instrumentality exercising
jurisdiction over the owner of the Real Property, the Real Property or the use
of the Real Property relating to pollution, the protection or regulation of
human health, natural resources or the environment, or the emission, discharge,
release or threatened release of pollutants, contaminants, chemicals or
industrial, toxic or hazardous substances or waste into the environment
(including indoor or ambient air, surface water, ground water, land, soil or
subsurface strata).

“Improvements” shall mean all buildings, structures and other improvements
situated upon the Land and any fixtures, systems and facilities owned by Seller
and located on the Land.

“Intangible Property” shall mean all of Seller’s right, title and interest, if
any, in all intangible assets relating to the Land, Improvements or Personal
Property, including all of Seller’s right, title and interest, if any, in all
(a) warranties and guaranties relating to the Land, Improvements or Personal
Property, (b) all licenses, permits and approvals relating to the Land,
Improvements or Personal Property, (c) all logos and tradenames relating to the
Land, Improvements or Personal Property, (d) all contract rights, and (e) all
plans and specifications relating to the Land, Improvements or Personal
Property, in each case to the extent that Seller may legally transfer the same;
provided, however, that the term “Intangible Property” shall not include the
name “Trident” or any variations or derivations thereof, whether alone or in
combination with one or more other words.

“Land” shall mean the land described on Exhibit A attached hereto, together with
all privileges, rights, easements and appurtenances belonging to such land and
all right, title and interest (if any) of Seller in and to any streets, alleys,
passages or other rights-of-way or appurtenances included in, adjacent to or
used in connection with such land and all right, title and interest (if any) of
Seller in all mineral rights appurtenant to such land.

“Lease Expenses” shall mean all tenant improvement allowances and costs of
improvement work required to be provided or performed by the landlord under the
Leases, together with all brokerage commissions, legal fees, moving expenses,
design expenses and other third party costs incurred by Seller in connection
with the negotiation or execution of the Leases and/or the performance of the
landlord’s obligations thereunder; provided, however, that “Lease Expenses”
shall not include loss of income resulting from any free rental period (it being
agreed that Seller shall bear such loss resulting from any free rental period
with respect to the period prior to the Closing and that Purchaser shall bear
such loss with respect to the period from and after the Closing).

“Lease Proposal Notice” shall mean a written notice from Seller to Purchaser in
accordance with Section 6.6(a) that: (a) identifies a Tenant or proposed Tenant;
(b) contains a term sheet, letter of intent or other description of the material
business terms of a proposed Lease Transaction; and (c) contains any relevant
financial information about the Tenant or proposed Tenant that is in Seller’s
possession or control.

4

 

 

“Lease Schedule” shall mean schedule of leases attached hereto as Exhibit C.

“Lease Transaction” shall mean any of the following actions by Seller with
respect to any Lease (or proposed Lease): (a) the execution of any new Lease;
(b) the renewal or material modification of any Lease (other than the Lease with
Prime Logistics); or (c) the termination of any Lease (other than the Lease with
Prime Logistics) other than on account of a default by the applicable tenant
thereunder.

“Leases” shall mean all leases, including all amendments, extensions,
modifications and supplements thereto, pursuant to which any Person uses or
occupies any part of the Real Property.

“Material Adverse Effect” shall mean an effect, event, development or change
first occurring on or after the Effective Date that, individually or in the
aggregate with all other effects, events, developments or changes first
occurring on or after the Effective Date, is materially adverse to the value,
carry costs, insurability, business, results of operations or financial or
physical condition of the Property, taken as a whole, other than any effect,
event, development or change arising out of or resulting from (a) changes in
conditions in the U.S. or global economy or capital or financial markets
generally, including changes in interest or exchange rates, (b) changes in
general legal, tax, regulatory, political or business conditions that, in each
case, generally affect the geographic region the Property is located in or the
commercial real estate industry, (c) changes in tax or accounting rules or
principles, (d) the negotiation, execution, announcement or performance of this
Agreement or the transactions contemplated hereby or the consummation of the
transactions contemplated by this Agreement, including the impact thereof on
relationships, contractual or otherwise, with tenants, suppliers, lenders,
investors, venture partners or employees, (e) acts of war, armed hostilities,
sabotage or terrorism, or any escalation or worsening of any such acts of war,
armed hostilities, sabotage or terrorism threatened or underway as of the
Effective Date (unless, and only to the extent, such effect, event, development
or change affects the Property in a disproportionate manner as compared to other
properties in the geographic regions affected by such effect, event, development
or change), (f) earthquakes, hurricanes or other natural disasters (unless, and
only to the extent, such effect, event, development or change affects the
Property in a disproportionate manner as compared to other properties in such
geographic region affected by such effect, event, development or change), or (g)
any action taken by Seller at the request or with the prior, written consent of
the Purchaser.

“Material Casualty” shall have the meaning set forth in Section 6.3.

“Material Contracts” means all Contracts other than those Contracts that: (i)
are terminable on thirty (30) days’ or less notice without cost or penalty, (ii)
do not require the payment of more than $100,000 in any calendar year or (iii)
will terminate on or before the Closing at no cost or liability to Purchaser.

“Operating Expense Pass-Throughs” shall have the meaning set forth in
Section 8.4(e).

5

 

 

“Partial Closing” means a Closing permitted under the provisions of this
Agreement with respect to less than all of the Property. In the case of a
Partial Closing all of the provisions of this Agreement shall apply with respect
to the Property that is to be purchased in connection with such Partial Closing
and the Purchase Price in connection with such Partial Closing shall be
calculated based on the following allocation of the Purchase Price: $2,600,000
with respect to 4115 Thunderbird Lane, Fairfield, Ohio, $12,300,000 with respect
to 11540-11630 Mosteller Road, Sharonville, Ohio and $3,800,000 with respect to
7585 Empire Drive, Florence, Kentucky.

“Permitted Exceptions” shall mean: (a) applicable zoning, subdivision, building
and other land use laws and regulations; (b) all matters reflecting the
existence or terms of Leases shown on the Lease Schedule or entered into after
the Effective Date in accordance with the terms of this Agreement, including
non-disturbance agreements, notices (or short forms) of Leases and financing
statements pertaining to Tenant property; (c) all matters, whether or not of
record, that arise solely out of the actions of Purchaser or its agents,
representatives or contractors; (d) the lien of real estate taxes and
assessments not yet due and payable, subject to adjustment as provided herein;
(e) any installation, service, connection, usage or maintenance charge for
sewer, water, electricity, telephone, cable or internet service, and any charges
due under any recorded reciprocal easement agreement, declarations of covenants,
conditions, restrictions, common area agreement, shared maintenance agreement,
or similar recorded agreements which burden or benefit the Real Property, in
each case subject to adjustment as provided herein; (f) all matters that the
Title Company is willing to insure over without additional premium or indemnity
from Purchaser and that, in Purchaser’s reasonable business judgment, will not
have a Material Adverse Effect from and after the Closing; (g) any lien or
encumbrance that, pursuant to a Lease that is in force and effect on the Closing
Date and was provided to Purchaser in accordance with this Agreement, is the
responsibility of the applicable tenant; (h) the standard pre-printed exceptions
and provisions contained in the Title Commitment; and (i) all other matters
shown on or referenced in the Title Commitment (other than Voluntary Liens) or
the Survey, all matters of record as of the Effective Date, such state of facts
as would be disclosed by a physical inspection of the Real Property or an ALTA
“as-built” survey of the Real Property as of the Title Objection Date. The term
“Permitted Exceptions” shall also include any matters that become Permitted
Exceptions in accordance with the provisions of Sections 4.1(b)-(c) below.

“Person” shall mean any individual, estate, trust, general or limited
partnership, limited liability company, limited liability partnership,
corporation, governmental agency or other legal entity and any unincorporated
association.

“Personal Property” shall mean all furniture, equipment, machinery, inventories,
supplies, signs and other tangible personal property, if any, owned by Seller
and installed, located or situated on or used in connection with the operation
of the Improvements, subject to depletions, replacements and additions in the
ordinary course of business, but excluding all Excluded Items.

“Plan” shall have the meaning set forth in Section 7.1(m).

6

 

 

“Property” shall mean, collectively, the Real Property, the Personal Property,
Seller’s interest in the Leases, and the Intangible Property. The term
“Property” does not include the Excluded Items. As the context shall require,
the term “Property” shall mean all of the Property collectively or each Property
individually (that is, the property commonly known as 4115 Thunderbird Lane,
Fairfield, Ohio, the property commonly known as 11540-11630 Mosteller Road,
Sharonville, Ohio and/or the property commonly known as 7585 Empire Drive,
Florence, Kentucky.

“Purchase Price” shall mean the purchase price for the Property as specified in
Section 2.2.

“Purchaser” shall have the meaning set forth in the first paragraph of this
Agreement.

“Purchaser’s Knowledge” shall mean the actual knowledge of Purchaser and: (i)
all matters and information disclosed in this Agreement or in any exhibit or
schedule to this Agreement; (ii) any matters and information disclosed in any of
the Documents received by or made available to Purchaser or its agents,
attorneys or representatives before the Closing; and (iii) any other matter or
information disclosed in writing to Purchaser or its agents, attorneys or
representatives before the Closing.

“Purchaser Lease Expenses” shall mean, collectively, any Lease Expenses arising
out of or in connection with (i) any extension, expansion or other right
exercised by any Tenant under any Lease on or after the Effective Date, or
(ii) any new Lease or Lease modification entered into in accordance with
Section 6.6(a) on or after the Effective Date; provided, however, that in the
case of this Subsection (ii), such Lease Expenses are either (A) provided for in
the Leases (or any related lease commission agreements) as delivered or made
available to Purchaser before the end of the Study Period or (B) otherwise
provided for in a Lease Proposal Notice approved (or deemed approved) by
Purchaser in accordance with this Agreement.

“Purchaser Title Election Date” shall have the meaning set forth in
Section 4.1(c).

“Purchaser Title Objections” shall have the meaning set forth in Section 4.1(b).

“Real Property” shall mean, collectively, the Land and the Improvements.

“Releases” shall have the meaning set forth in Section 7.1(c).

“Remove” or “Removed” with respect to any exception to title shall mean that
Seller causes the Title Company to remove or affirmatively insure over to
Purchaser’s reasonable satisfaction) the same as an exception to the Purchaser’s
Owner’s Title Policy, without any additional cost or liability to the Purchaser.

“Rent” shall mean fixed and minimum rents and all additional rents, percentage
rents, imposition charges, heating and cooling charges, charges for utilities,
charges for parking and storage, and all other amounts and charges payable by
the Tenants under the Leases.

“Representatives” shall have the meaning set forth in Section 11.22.

7

 

 

“Required Purchaser Insurance” shall mean insurance that satisfies the following
requirements or is otherwise approved in writing by Seller:

(a)     Commercial General Liability Insurance on an “occurrence” basis,
covering the activities of Purchaser and its agents, contractors, affiliates and
representatives on or about the Real Property, including (i) Protective
Liability, (ii) Products/Completed Operations Liability, (iii) Broad Form
Property Damage Liability, and (iv) Contractual Liability (which includes,
without limitation, coverage for the indemnity and hold harmless agreement set
forth in Section 5.1), against claims for bodily injury, personal injury (with
employee and contractual exclusions deleted), property damage and death, with a
combined single limit of not less than Two Million Dollars ($2,000,000) per
occurrence and Five Million Dollars ($5,000,000) in aggregate, with aggregate
limits of liability applying separately to Products/Completed Operations and all
other general liability coverages combined;

(b)     Each liability policy shall be written on an “occurrence” basis, if
available. If any such policy is not available on an “occurrence” basis, and
such policy is written on a “claims made” basis, such policy shall be subject to
Seller’s prior written approval. Each policy must be written so that the
effective (or retroactive) date of the policy is prior to the date of
Purchaser’s (or its contractor’s, agent’s, affiliate’s or representative’s)
first access to the Real Property. Any such “claims made” basis policy shall be
maintained until the expiration of any applicable statute of limitations, but in
any event for a period of not less than one (1) year following the Effective
Date;

(c)     If any such insurance policy expires before the termination of
Purchaser’s obligation to carry such insurance pursuant to this Agreement,
Seller shall be provided with renewal certificates or binders not less than
fifteen (15) days prior to such expiration together with evidence of the payment
of premiums thereon. Each such certificate of insurance shall contain a
provision that the coverage afforded under such policies will not be canceled or
modified until at least thirty (30) days’ prior written notice has been given to
Seller; and

(d)     All such insurance shall be issued by an insurance company having a A.M.
Best rating of at least A-VII.

“Restricted Period” shall mean the period commencing on November 20, 2014 and
ending on the earlier of the Closing or the termination of this Agreement.

“SEC” shall have the meaning set forth in Section 11.22.

“Security Deposits” shall mean all security deposits relating to space within
the Real Property paid by Tenants to Seller or its managing agent.

“Seller” shall have the meaning set forth in the first paragraph of this
Agreement.

“Seller-Allocated Amounts” shall mean, collectively:

(a)     with respect to any condemnation or eminent domain proceedings with
respect to any portion of the Property that occurs after the Effective Date, (i)
the third-party costs, expenses and fees, including reasonable attorneys’ fees,
expenses and disbursements, reasonably incurred by Seller in connection with
obtaining payment of any award or proceeds in connection with any such
condemnation or eminent domain proceedings, and (ii) any portion of any such
award or proceeds that is allocable to loss of use of the Property prior to
Closing; and

8

 

 

(b)     with respect to any casualty to any portion of the Property that occurs
after the Effective Date, (i) the third-party costs, expenses and fees,
including reasonable attorneys’ fees, expenses and disbursements, reasonably
incurred by Seller in connection with the negotiation and/or settlement of any
casualty claim with an insurer with respect to the Property, (ii) the proceeds
of any rental loss, business interruption or similar insurance that are
allocable to the period prior to the Closing Date, and (iii) the reasonable and
actual third-party costs incurred by Seller in stabilizing the Property
following a casualty.

“Seller Broker” means CBRE.

“Seller Parties” shall mean Seller and Seller’s direct and indirect owners, and
their respective officers, directors, trustees, managers, members, owners and
employees.

“Seller Representations” shall mean the representations and warranties of Seller
expressly set forth in this Agreement.

“Study Period” shall mean the period commencing on the Effective Date and ending
at 5:00 p.m. East Coast time on November 24, 2014.

“Survey” shall have the meaning set forth in Section 4.1.

“Tax Appeal Proceeding” shall have the meaning set forth in Section 6.6(d).

“Tenant Notices” shall have the meaning set forth in Section 8.5.

“Tenant Receivables” shall have the meaning set forth in Section 8.4(f).

“Tenants” shall mean all Persons leasing or occupying space within the Real
Property pursuant to the Leases.

“Title Commitment” shall mean, collectively, the commitments for title insurance
issued by the Title Company to Purchaser.

“Title Company” shall mean the Boston, Massachusetts national office of
Commonwealth Land Title Insurance Company.

“Title Documents” shall mean all documents referred to in the Title Commitment.

“Title Objection Date” shall mean November 21, 2014.

“Title Objection Notice” shall have the meaning set forth in Section 4.1(b).

“Unbilled Tenant Receivables” shall have the meaning set forth in
Section 8.4(f).

“Uncollected Delinquent Tenant Receivables” have the meaning set forth in
Section 8.4(f).

9

 

 

“Utility Deposits” shall mean all deposits made by or on behalf of Seller with
the Persons providing water, sewer, gas, electricity, telephone and other
utilities to the Real Property.

“Voluntary Lien” shall mean (a) any mortgage or deed of trust granted or assumed
by Seller and encumbering the Property or any portion thereof; and (b) any other
lien encumbering the Property or any portion thereof that is or was voluntarily
granted, acquired or assumed by Seller and secures the repayment of money;
provided, however, that in no event shall the term “Voluntary Lien” include any
Permitted Exception.

“Waiver Parties” shall have the meaning set forth in Section 7.1(b).

Article 2
Agreement; Purchase Price

Section 2.1     Agreement to Sell and Purchase. Subject to the terms and
provisions hereof, Seller agrees to sell the Property to Purchaser, and
Purchaser agrees to purchase the Property from Seller.

Section 2.2     Purchase Price. The Purchase Price for the Property shall be
Eighteen Million Seven Hundred Thousand Dollars ($18,700,000). Subject to the
adjustments and apportionments as hereinafter set forth, the Purchase Price
shall be paid on the Closing Date by wire transfer of immediately available
federal funds.

Article 3
Deposit

Section 3.1     Deposit. Within two (2) Business Days following the Effective
Date, Purchaser shall deposit Three Hundred Thousand Dollars ($300,000)
(together with any additional deposit provided for herein, and all interest and
earnings on all such amounts, the “Deposit”) with Escrow Agent by wire transfer
of immediately available funds. The Deposit shall be held in a segregated “money
market” account pursuant to the provisions of Section 11.21 below. The Deposit
shall be applied to the Purchase Price if the Closing occurs. In the event that
the Closing does not occur by the Closing Date, the Deposit shall be disbursed
as provided herein. If Purchaser fails to deliver the Deposit to Escrow Agent
when required hereunder, this Agreement shall terminate.

Article 4
Survey and Title Commitment

Section 4.1     Title and Survey.

(a)     Purchaser has obtained the Title Commitment for the Real Property and
has caused the Title Company to furnish the Title Commitment to Seller, together
with copies of all instruments referred to thereon as exceptions to title.
Purchaser may also obtain an update of Seller's most recent ALTA “as built”
survey of the Real Property (the “Survey”) by a licensed surveyor or registered
professional engineer, at Purchaser's expense. The Survey (and all related
survey certifications) shall be addressed to both Purchaser and Seller.
Purchaser shall deliver two originals of the final Survey to Seller promptly
upon receipt thereof by Purchaser.

10

 

 

(b)     Purchaser shall have until the Title Objection Date to give Seller a
single written notice (the “Title Objection Notice”) that sets forth in
reasonable detail any objections that Purchaser has to title or survey matters
affecting the Property (the “Purchaser Title Objections”); provided, however,
that Purchaser shall have no right to object to any of the matters set forth
within subsections (a) through (h) of the definition of Permitted Exceptions. If
Purchaser fails to include an objection to any title or survey matter affecting
the Property as of the date of the Survey or the effective date of the Title
Commitment, as applicable, in the Title Objection Notice, or if Purchaser fails
timely to give Seller a Title Objection Notice, any such matters shall be
Permitted Exceptions and Purchaser shall have no further right to object to such
matters. Upon receipt of the Title Objection Notice, Seller shall have until the
expiration of the Study Period to give Purchaser notice as to whether Seller
elects to use reasonable efforts to Remove the Purchaser Title Objections by the
Closing Date. If Seller fails to give Purchaser written notice of such election
before the end of Seller’s Title Election Period, Seller shall be deemed to have
elected not to attempt to Remove the Purchaser Title Objections. If Seller
elects or is deemed to have elected not to attempt to Remove any one or more of
the Purchaser Title Objections, such Purchaser Title Objections shall constitute
Permitted Exceptions and Purchaser shall have until the end of the Study Period
to determine whether to take title to the Property subject to such matters or to
terminate this Agreement in accordance with Section 5.2. If Seller elects to use
reasonable efforts to Remove any one or more of the Purchaser Title Objections,
Seller shall have until the Closing Date to cause the same to be Removed,
failing which Purchaser shall have the option of either (i) accepting the title
as it then is or (ii) terminating this Agreement and demanding a refund of the
deposit, which shall be returned to Purchaser promptly following Purchaser’s
certification that it has complied with its obligations under Section 5.3(c);
thereupon, except for except for those obligations that expressly survive the
termination of this Agreement, Purchaser and Seller shall have no further
obligations or liabilities under this Agreement. If Seller elects to use
reasonable efforts to Remove any one or more Purchaser Title Objections, Seller
shall use such efforts to Remove such Purchaser Title Objections on or before
the Closing Date, except that (y) Seller shall in no event be required to bring
suit to clear any claimed title or survey defects and (z) except for Voluntary
Liens, Seller shall not be required to expend more than a total of Twenty Five
Thousand Dollars ($25,000) in the aggregate to Remove the Purchaser Title
Objections.

(c)     Notwithstanding anything to the contrary herein, all Voluntary Liens
will be satisfied by Seller on or prior to the Closing or, if not so satisfied,
shall be satisfied at Closing out of the proceeds otherwise payable to Seller.
To enable Seller to make conveyance as herein provided, Seller may, at the time
of Closing, use the Purchase Price or any portion thereof to clear the title of
any or all encumbrances or interests, provided that provision reasonably
satisfactory to Purchaser’s attorney is made for recording of all instruments so
procured in accordance with conveyancing practice in the jurisdiction in which
the Property is located.

(d)     Seller shall be entitled to extend the Closing Date pursuant to Section
6.1(b) for the purpose of Removing any exceptions to title that are not
Permitted Exceptions.

(e)     Purchaser shall be entitled to request that the Title Company provide
such endorsements to the Purchaser’s title insurance policy as Purchaser or
Purchaser’s lender may reasonably require, provided that such endorsements or
amendments shall be at no cost to, and shall impose no additional liability on,
Seller.

11

 

 

Article 5
Inspection, Audit and Financing

Section 5.1     Access. During the Study Period, Purchaser, personally or
through its authorized agents or representatives, shall be entitled upon
reasonable advance notice to Seller to enter upon the Property during normal
business hours and shall have the right to make such investigations, including
appraisals, engineering studies, soil tests, environmental studies and
underwriting analyses, as Purchaser deems necessary or advisable, subject to the
following limitations: (a) such access shall be subject to the rights of Tenants
and shall not violate any law ; (b) Purchaser shall give Seller written notice
at least one (1) Business Day before conducting any inspections or communicating
with any Tenant of the Property or with any property management, marketing or
leasing personnel or agents, and a representative of Seller shall have the right
to be present when Purchaser or its representatives conduct investigations on
the Property or communicate with any Tenants or property management, marketing
or leasing personnel or agents; (c) neither Purchaser nor its representatives
shall interfere unreasonably with the use, occupancy or enjoyment of any
Tenants, subtenants or other occupants of the Property or their respective
employees, contractors, customers or guests; (d) neither Purchaser nor its
agents shall damage the Property or any portion thereof; (e) unless Seller
agrees otherwise in writing, before Purchaser or its agents, representatives or
affiliates enter onto the Real Property, Purchaser shall deliver to Seller a
certificate of insurance naming Seller as an additional insured and evidencing
that Purchaser has the Required Purchaser Insurance; (f) Purchaser shall
indemnify, defend and hold harmless the Seller Parties against and from any and
all claims (whether third party claims or claims by Seller Parties or others
against Purchaser), damages (including property damage), losses, liabilities,
costs and liens arising out of or in connection with the inspection of the
Property by, or the presence thereon of, Purchaser or its affiliates,
representatives, agents, contractors, consultants, employees, or licensees,
which indemnification obligation shall survive the Closing or termination of
this Agreement; (g) without Seller’s prior written consent, which Seller may
give or withhold in its absolute discretion, Purchaser shall not conduct any
Phase II exams, soil borings, testing or sampling of any surface or subsurface
soils, water or other materials, or other invasive tests on or around the
Property; (h) Purchaser shall, at Purchaser’s sole cost and expense, promptly
restore the Property or any portion thereof where Purchaser or any its
affiliates, agents or representatives have performed any inspections to the same
condition it was in prior to such inspection, failing which Seller may perform
such restoration and Purchaser shall promptly reimburse Seller for the
reasonable cost thereof; and (i) in no event shall Purchaser or its affiliates,
attorneys, agents or representatives communicate with any governmental agency
concerning the Property or the potential sale of the Property; provided,
however, that as long as this Agreement is in effect, Purchaser and its
affiliates, attorneys, agents or representatives may contact the zoning and/or
building department of the relevant county or municipality in which the Real
Property is located as part of Purchaser’s customary due diligence to confirm
compliance with applicable zoning and building code requirements and/or to
request a customary zoning letter, provided that: (x) neither Purchaser nor its
affiliates, attorneys, agents or representatives shall disclose the proposed
purchase price to be paid for the purchase of the Property to any of such
governmental authorities; (y) in no event shall Purchaser or its affiliates,
attorneys, agents or representatives request any inspections of the Property by
any of such governmental authorities; and (z) Purchaser and its affiliates,
attorneys, agents or representatives shall use commercially reasonable efforts
to avoid triggering any inspections of the Property by any of such governmental
authorities.

12

 

 

Further, at all reasonable times during the Study Period, Seller agrees to make
available to Purchaser, or to its duly authorized agents or representatives,
copies of all Leases and all applicable books and records relating to the
Property and the operation and maintenance thereof to the extent that such
materials are in Seller’s possession or control and do not constitute Excluded
Items. Such items may be examined at reasonable times during normal business
hours upon prior reasonable notice to Seller.

Section 5.2     Study Period. Subject to the provisions of Section 5.1,
Purchaser shall have the Study Period to physically inspect the Property, review
the economic data, underwrite the Tenants and review the Leases and Contracts,
conduct appraisals, perform examinations of the physical condition of the
Improvements, examine the Real Property for the presence of Hazardous Materials,
and to otherwise conduct such due diligence review of the Property and all
records and other materials related thereto as Purchaser, in its absolute
discretion, deems appropriate. If, between the Effective Date and the end of the
Study Period, Purchaser shall, for any reason or no reason in Purchaser’s sole
and absolute discretion, determine that it does not wish to purchase the
Property, Purchaser shall be entitled to terminate this Agreement by giving
written notice thereof to Seller prior to the expiration of the Study Period,
and thereupon the Deposit shall be returned to Purchaser and, except for those
obligations that expressly survive the termination of this Agreement, Seller and
Purchaser shall have no further obligations or liabilities to each other under
this Agreement. If Purchaser fails to give such notice prior to the expiration
of the Study Period, it shall conclusively be deemed to have elected to waive
its right to terminate this Agreement under this Section 5.2, the Deposit shall
be non-refundable except as otherwise expressly provided for in Sections 10.1
and 10.3 and Purchaser shall be obligated to purchase the Property in accordance
with the terms hereof.

Section 5.3     Confidentiality. The parties acknowledge that the terms of this
Agreement and the transaction described herein are of a confidential nature and
shall not be disclosed except (a) to Purchaser's or Seller’s respective
affiliates, officers, directors, principals, members, employees, agents,
attorneys, partners, accountants, lenders and investors and their agents, and
(b) to the United States Securities and Exchange Commission (the “SEC”) in
connection with any of Purchaser’s requirements under federal securities law or
regulations, including but not limited to a Form S-11 registration, or any
similar or related filing made by Buyer or (c) as otherwise required by law
(including SEC regulations and NYSE requirements) ((a) and (b) together,
collectively, the “Permitted Outside Parties”). In connection with the
negotiation of this Agreement and the preparation for the consummation of the
transactions contemplated hereby, each party acknowledges that it will have
access to confidential information relating to the other party. Each party shall
treat such information as confidential, preserve the confidentiality thereof,
and not duplicate or use such information, except to Permitted Outside Parties
in connection with the transactions contemplated hereby. Except as required by
applicable law, neither party shall issue any press release or make any
statement to the media without the other party's consent, which consent shall
not be unreasonably withheld or delayed. The provisions of this Section shall
survive any termination of this Agreement.

Section 5.4     Reporting. In the event that Purchaser’s due diligence reveals
any condition of the Property that in Purchaser’s judgment requires disclosure
to any governmental agency or authority, Purchaser shall immediately notify
Seller thereof. In such event, Seller, and not Purchaser or anyone acting on
Purchaser’s behalf, shall make such disclosures as Seller deems appropriate.
Notwithstanding the foregoing, Purchaser may disclose matters concerning the
Property to a governmental authority if, (a) in the written opinion of
Purchaser’s outside legal counsel, Purchaser is required by law to make such
disclosure, and (b) (in the event that a delay in disclosure would not be in
violation of any law) Purchaser gives Seller not less than ten (10) days prior
written notice of the proposed disclosure.

13

 

 

Section 5.5     Assumption of Contracts. The Contracts listed on Exhibit E,
other than any property management agreements, shall be assigned to and assumed
by Purchaser at the Closing pursuant to the Assignment and Assumption Agreement.

Article 6
Conditions Precedent, Casualty Damage or Condemnation

Section 6.1     Conditions Precedent Favoring Purchaser.

(a)     Purchaser’s obligation to purchase the Property is subject to the timely
fulfillment of the conditions set forth in this Section 6.1 on or before the
Closing Date, or such earlier date as is set forth below. Each condition may be
waived in whole or in part only by written notice of such waiver from Purchaser
to Seller.

(i)     Seller shall have performed and complied in all material respects with
all of the terms of this Agreement to be performed and complied with by Seller
prior to or at the Closing.

(ii)     On the Closing Date, the Seller Representations shall be true, complete
and accurate, subject to: (A) changes that: (x) are caused by the acts or
omissions of Purchaser or its agents or affiliates; (y) cannot reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect
from and after the Closing or (z) are a result of changes to Leases or Contracts
conducted in accordance with Section 6.6 of this Agreement or (B) any
modification (or deemed modification) to any Seller Representation pursuant to
Section 7.4(a) or Section 7.4(b); provided, however, that with respect to any
Seller Representation that expressly states that it is made only with respect to
facts as of a specified date, this condition shall be satisfied so long as such
Seller Representation was true, complete and accurate in all material respects
as of or such specified date.

(iii)     On the Closing Date, title to the Property shall be conveyed to
Purchaser subject only to the Permitted Exceptions.

(b)     Notwithstanding the foregoing, if the conditions set forth in this
Section 6.1 or any other condition of Closing shall not have been fulfilled on
or before the Closing Date, and/or if Seller shall elect to extend the Closing
Date pursuant to Section 4.1(e) and/or Section 7.4(b), Seller shall have the
right (in its sole discretion), exercisable by written notice to Purchaser at or
before the Closing, to extend the Closing Date for one or more periods of up to
sixty (60) days in total to provide additional time for the fulfillment of such
conditions.

(c)     Subject to Purchaser’s right to terminate this Agreement prior to the
expiration of the Study Period in accordance with the terms of Section 5.2,
Purchaser acknowledges and agrees that its obligation to perform under this
Agreement is not contingent upon Purchaser’s ability to obtain any
(i) governmental or quasi-governmental approval of changes or modifications in
use or zoning, or (ii) modification of any existing land use restriction.

Section 6.2     Conditions Precedent Favoring Seller. In addition to any other
condition precedent in favor of Seller as may be expressly set forth elsewhere
in this Agreement, Seller’s obligations under this Agreement are expressly
subject to the timely fulfillment of the conditions set forth in this
Section 6.2 on or before the Closing Date, or such earlier date as is set forth
below. Each condition may be waived in whole or in part only by written notice
of such waiver from Seller to Purchaser.

14

 

 

(a)     Purchaser shall have performed and complied in all material respects
with all of the terms of this Agreement to be performed and complied with by
Purchaser prior to or at the Closing.

(b)     On the Closing Date, the representations and warranties of Purchaser set
forth in Section 7.1 shall be true, complete and accurate subject to changes
that: (y) are caused by the acts or omissions of Seller or its agents or
affiliates; or (z) cannot reasonably be expected, in the aggregate, to have a
material adverse effect on Seller.

(c)     Intentionally Deleted.

(d)     Seller shall have received confirmation from Escrow Agent that it has
received the payment of the Purchase Price in accordance with Section 2.2
(subject to the adjustments, apportionments and credits as provided for herein)
and all other amounts due to Seller from Purchaser hereunder, if any, and that
Escrow Agent is in possession of written authorization from Purchaser to
disburse such funds at the direction of Seller at Closing.

Section 6.3     Risk of Loss. In the event that, after the end of the Study
Period, all or a portion of the Improvements should be damaged or destroyed by
fire or other casualty prior to Closing such that Seller’s reasonable estimate
of the cost to repair the same exceeds Seven Hundred Fifty Thousand Dollars
($750,000) (any such casualty, a “Material Casualty”), Purchaser may, at
Purchaser’s sole option and discretion, elect either to:

(a)     if such Material Casualty affects only one Property, then remove such
Property from this Agreement by giving notice of same to Seller within ten (10)
Business Days from written notice of such Material Casualty, and the parties
shall proceed to a Partial Closing without such Property;

(b)     if any Material Casualty (or Material Casualties) affect(s) more than
one Property, terminate this Agreement and receive back the Deposit; or

(c)     close the transaction contemplated by this Agreement.

In the event of a fire or other casualty that is not a Material Casualty, or if
there is a Material Casualty and Purchaser elects to proceed pursuant to
Section 6.3(b), (i) Purchaser shall purchase the Property in accordance with the
terms hereof (without a reduction in the Purchase Price except as provided for
in Section 6.5 below), and (ii) Seller shall assign to Purchaser at Closing any
rights of Seller to insurance proceeds payable on account of such damage as
provided for in Section 6.5. With respect to any Material Casualty, Purchaser
shall be deemed to have elected to proceed under Section 6.3(c) unless, within
ten (10) Business Days from written notice of such Material Casualty, Purchaser
provides Seller with written notice that Purchaser elects, as applicable, to
proceed to a Partial Closing pursuant to Section 6.3(a) or terminate this
Agreement pursuant to Section 6.3(b).

Section 6.4     Condemnation. In the event that, after the end of the Study
Period, all or a material portion of the Real Property should be condemned by
right of eminent domain prior to the Closing such that Seller’s reasonable
estimate of the loss of value of the remaining Real Property exceeds Seven
Hundred Fifty Thousand Dollars ($750,000) (any such event, a “Material Taking”),
Purchaser may, at Purchaser’s sole option and discretion, elect either to:

15

 

 

(a)     if such Material Taking affects only one Property, then remove such
Property from this Agreement by giving notice of same to Seller within ten (10)
Business Days from written notice of such Material Taking, and the parties shall
proceed to a Partial Closing without such Property;

(b)     if any Material Taking (or Material Takings) affect(s) more than one
Property, terminate this Agreement and receive back the Deposit; or

(c)     close the transaction contemplated by this Agreement.

In the event of a condemnation by right of eminent domain that is not a Material
Taking, or if there is a Material Taking and Purchaser elects to proceed under
Section 6.4(c), Purchaser shall purchase the Property in accordance with the
terms hereof (without reduction in the Purchase Price) and Seller shall assign
to Purchaser at Closing any rights of Seller to condemnation proceeds payable as
a result of such condemnation as provided for in Section 6.5. With respect to
any Material Taking, Purchaser shall be deemed to have elected to proceed under
Section 6.4(c) unless, within ten (10) Business Days from written notice of such
Material Taking, Purchaser provides Seller with written notice that Purchaser
elects, as applicable, to proceed to a Partial Closing pursuant to Section
6.4(a) or terminate this Agreement pursuant to Section 6.4(b).

Section 6.5     Allocation of Casualty and Condemnation Proceeds. If a
condemnation or casualty occurs after the Effective Date and this Agreement is
not terminated as permitted pursuant to the terms of Section 6.3 or Section 6.4,
as applicable, then this Agreement shall remain in full force and effect,
Purchaser shall acquire the remainder of the Property (as affected by such
casualty or condemnation) upon the terms and conditions set forth herein, and at
the Closing:

(a)     if the awards or proceeds, as the case may be, have been paid to Seller
prior to Closing, Purchaser shall receive a credit at Closing equal to (i) the
amount of any such awards or proceeds on account of such condemnation or
casualty, plus (ii) if a casualty has occurred and such casualty is an insured
casualty, an amount equal to Seller’s deductible with respect to such casualty,
less (iii) an amount equal to the Seller-Allocated Amounts; and

(b)     to the extent that such award or proceeds have not been paid to Seller
prior to Closing, (i) if a casualty has occurred and such casualty is an insured
casualty, Purchaser shall receive a credit at Closing equal to Seller’s
deductible with respect to such casualty, less an amount equal to the
Seller-Allocated Amounts, and (ii) Seller shall assign to Purchaser at the
Closing the rights of Seller to, and Purchaser shall be entitled to receive and
retain, such awards or proceeds; provided, however, that within ten (10)
Business Days after receipt of such awards or proceeds, Purchaser shall pay to
Seller an amount equal to the Seller-Allocated Amounts not previously paid to
Seller (and Purchaser’s obligation to pay such amount to Seller shall survive
the Closing).

16

 

 

Section 6.6     Leasing & Other Activities Prior to Closing.

(a)     Seller shall provide Purchaser with prompt, written notice of any Lease
Transaction that occurs between the Effective Date and the commencement of the
Restricted Period. Except for any transaction with any affiliate of Seller,
Purchaser shall have no right to approve any Lease Transactions before the
commencement of the Restricted Period. During the Restricted Period, Seller
shall not enter into any Lease Transaction without Purchaser’s prior written
consent, which consent may be given or withheld in Purchaser’s sole discretion;
provided, however, that notwithstanding the foregoing provisions: (i) Seller
shall not be required to obtain Purchaser’s consent to: enter into any
modification, renewal, or extension of any Lease, if the applicable Lease does
not call for any discretionary action on the part of Seller with respect
thereto; and (ii) in connection with any matter with respect to which, under the
applicable Lease, Seller may not unreasonably withhold its consent or approval,
Purchaser shall be bound by the same standard. When seeking such consent from
Purchaser, Seller shall provide Purchaser with a Lease Proposal Notice and, if
Purchaser does not notify Seller in writing of its approval or disapproval
within five (5) Business Days, Purchaser shall be deemed to have approved the
transaction substantially on the terms described in such notice.

(b)     During the Restricted Period, Seller shall not enter into any Material
Contracts or amend any such Contracts, in each case without the prior written
consent of Purchaser, in Purchaser’s sole discretion. If Purchaser does not
notify Seller in writing of its consent or disapproval within five (5) Business
Days after notice thereof from Seller, Purchaser shall be deemed to have
consented to such requested action. If Purchaser disapproves any such request,
then Purchaser’s written notice shall specify the reasons for such disapproval.

(c)     At all times prior to Closing, Seller shall continue to operate and
maintain the Property, and insure the Property, consistent in all material
respects with its standards of operation and maintenance prevailing immediately
prior to the Effective Date and during the Study Period. Seller does not,
however, represent or agree that any particular Lease or Leases will remain in
force or effect on the Closing Date or that the Tenants will have performed
their obligations thereunder and the same is not a condition precedent to
Purchaser’s obligations under this Agreement. In no event shall Seller have any
obligation to make any capital improvements to the Property.

(d)     Seller may file and/or maintain and prosecute an application for the
reduction of the assessed valuation of the Property or any portion thereof for
real estate taxes or a refund of real estate taxes previously paid (a “Tax
Appeal Proceeding”). Seller shall have the right to withdraw, settle or
otherwise compromise Tax Appeal Proceedings affecting real estate taxes assessed
against the Property (i) for any fiscal period prior to the fiscal year in which
the Closing shall occur without the prior consent of Purchaser, and (ii) for the
fiscal year in which the Closing shall occur, provided Purchaser shall have
consented in advance in writing with respect thereto, which consent shall not be
unreasonably withheld or delayed and which consent shall be deemed granted in
the event that Purchaser fails to respond to a written request for its consent
within ten (10) Business Days. The amount of any tax refunds (net of reasonable
attorneys' fees and other costs of obtaining such tax refunds) with respect to
any portion of the Property for the tax year in which the Closing Date occurs
shall be apportioned between Seller and Purchaser as of the Closing Date. If, in
lieu of a tax refund, a tax credit is received with

17

 

 

respect to any portion of the Property for the tax year in which the Closing
Date occurs, then (x) within thirty (30) days after receipt by Seller or
Purchaser, as the case may be, of evidence of the actual amount of such tax
credit (net of reasonable attorneys' fees and other costs of obtaining such tax
credit), the tax credit apportionment shall be readjusted between Seller and
Purchaser, and (y) upon receipt by Purchaser of a tax savings on account of such
credit, Purchaser shall pay to Seller an amount equal to the savings realized
(as apportioned). All refunds, credits or other benefits applicable to any
fiscal period prior to the fiscal year in which the Closing shall occur shall
belong solely to Seller (and Purchaser shall have no interest therein) and, if
the same shall be paid to Purchaser or anyone acting on behalf of Purchaser, the
same shall be paid to Seller within thirty (30) days following receipt thereof.
The provisions of this Section 6.6(d) shall survive the Closing.

(e)     While this Agreement is in effect, Seller shall: (i) not sell the
Property or enter into an agreement to sell the Property to any Person other
than Purchaser and (ii) promptly give Purchaser a reasonably detailed written
notice of: (1) any material fire, material flood or other material casualty with
respect to the Property of which Seller obtains actual knowledge; and (2) any
condemnation proceeding affecting the Property of which Seller obtains actual
knowledge.

Article 7
Representations, Warranties and Covenants

Section 7.1     Purchaser’s Representations, Warranties and Covenants. Purchaser
hereby represents, warrants, covenants, and acknowledges to Seller as of the
Effective Date and as of the Closing as follows:

(a)     Purchaser acknowledges that it is experienced and sophisticated in the
acquisition, development, management, leasing, ownership and operation of
commercial real estate projects such as the Property and that, prior to the end
of the Study Period, it will have a full and complete opportunity to conduct
such investigations, examinations, inspections and analyses of the Property as
Purchaser, in its absolute discretion, may deem appropriate. Purchaser further
acknowledges that, except for the Seller Representations, Purchaser has not
relied upon any statements, representations or warranties by Seller or any agent
of Seller. Without limiting the foregoing, Purchaser acknowledges and agrees
that: (1) any environmental, physical condition or other reports provided to
Purchaser by Seller or its agents are provided without any representation or
warranty of any kind, express or implied, as to the completeness or accuracy of
the facts, presumptions, conclusions or other matters contained therein; (2)
Purchaser shall rely solely on its own investigations and on reports prepared by
any consultants engaged by Purchaser and not on any environmental, physical
condition or other reports provided to Purchaser by Seller or its agents.
Notwithstanding anything to the contrary in this Agreement, the provisions of
this Section 7.1(a) shall survive the Closing without limitation;

18

 

 

(b)     Except for the Seller Representations, Purchaser agrees that the
Property shall be sold and that Purchaser shall accept possession of the
Property on the Closing Date strictly on an “AS IS, WHERE IS” AND “WITH ALL
FAULTS, LIABILITIES, AND DEFECTS, LATENT OR OTHERWISE, KNOWN OR UNKNOWN” basis,
with no right of set-off or reduction in the Purchase Price, and that, except
for the Seller Representations, such sale shall be without representation or
warranty of any kind, express or implied, including any warranty of income
potential, operating expenses, conformance of any financial information to
generally accepted accounting principles, uses, merchantability or fitness for a
particular purpose, and Seller does hereby disclaim and renounce any such
representation or warranty. Purchaser specifically acknowledges that, except for
the Seller Representations, Purchaser is not relying on any representations or
warranties of any kind whatsoever, express or implied, from Seller, any other
Seller Party or any broker or other agents as to any matters concerning the
Property including: (1) the value of the Property; (2) any income to be derived
from the Property; (3) the suitability of the Property for any and all
activities and uses which Purchaser may conduct thereon, including the
possibilities for further development of the Property or construction thereon;
(4) the habitability, merchantability, marketability, profitability or fitness
for a particular purpose of the Property or any improvements thereon; (5) the
manner, quality, state of repair or lack of repair of the Property (including
the roof, foundation, HVAC systems or any other component of the Property or any
improvements thereon); (6) the nature, quality or condition of the Property,
including with respect to water conditions, soil, geological or geotechnical
condition (including soil expansiveness, corrosivity, or stability, or seismic,
hydrological, geological and topographical conditions and configurations,
including any opinions or conclusions of any soils engineer(s) retained to
perform geotechnical and/or soils studies or to oversee any soils engineering
aspects of developing the Property); (7) the compliance of or by the Seller, the
Property, or its operation with any codes, laws, rules, ordinances, regulations
of any applicable governmental authority or body; (8) the manner or quality of
the construction or materials incorporated into the Property; (9) compliance
with environmental laws or land use laws, rules, regulations, orders, codes or
requirements, including, but not limited to, the Americans with Disabilities Act
of 1990, the Federal Fair Housing Act, the Federal Water Pollution Control Act,
the U.S. Environmental Protection Agency regulations at 40 CFR, Part 261, the
Clean Water Act, the Safe Drinking Water Act, the Hazardous Materials
Transportation Act, the Toxic Substance Control Act, and/or any rules or
regulations promulgated under any of the foregoing (as the same may be amended
from time to time) or under any federal, state, regional, county, municipal and
other local laws, regulations and ordinances that are equivalent or similar to
the federal laws recited above or that purport to regulate Hazardous Materials;
(10) the presence or absence of radon gas, methane gas, asbestos any other
Hazardous Materials at, on, under, or adjacent to the Property; (11) the
conformity of any improvements to any plans or specifications, including any
plans and specifications that may have been or may be provided to Purchaser;
(12) the conformity of the Property to past, current or future applicable zoning
or building requirements; (13) deficiency of any undershoring; (14) deficiency
of any drainage; (15) the fact that all or a portion of the Property may be
located on or near an earthquake fault line or in or near an earthquake or
seismic hazard zone; (16) the existence of vested land use, zoning or building
entitlements affecting the Property; (17) water rights or the availability of or
access to water; (18) the presence or suitability of any utilities or
availability thereof; (19) the completeness or accuracy of any information
provided to Purchaser by Seller or its agents; (20) any matters relating to the
Lease or the Tenants; or (21) any other matter relating to the Property

19

 

 

or to the development, construction, operation, or sale of the Property.
Purchaser further acknowledges and agrees that, except for Seller’s
Representations, Seller is under no duty to make any affirmative disclosures or
inquiry regarding any matter which may or may not be known to Seller or any of
the other Seller Parties or any agent of Seller, and Purchaser, for itself and
for its successors and assigns, hereby expressly waives and releases Seller and
each of the other Seller Parties from any such duty that otherwise might exist.
Without limiting the foregoing, Purchaser hereby agrees that, if at any time
after the Closing, any third-party or governmental agency seeks to hold
Purchaser responsible for the presence of, or any loss, cost or damage
associated with, Hazardous Materials in, on, above or beneath the Real Property
or emanating therefrom, then Purchaser waives on behalf of itself and on behalf
of each of its successors and assigns and each and all of its and their
respective members, officers, directors, employees, parents, affiliates or
subsidiaries and each of their respective successors and assigns (other than any
successor or assign of Purchaser that is not an affiliate of Purchaser)
(collectively the “Waiver Parties”), any rights Purchaser or Waiver Parties may
have against Seller in connection therewith, including under CERCLA, and
Purchaser agrees for itself and all Waiver Parties that neither Purchaser nor
any of the Waiver Parties shall (1) implead the Seller, (2) bring a contribution
action or similar action against the Seller or (3) attempt in any way to hold
the Seller responsible with respect to any such matter;

provided, however, that the foregoing provision shall not prevent Purchaser from
relying on the Seller Representations, subject to the limitations and conditions
relating thereto set forth in this Agreement;

(c)     Except as expressly provided below in this Section 7.1(c), Purchaser, on
its own behalf and on behalf of each of the Waiver Parties, hereby releases
Seller and the other Seller Parties from, and irrevocably and unconditionally
waives all claims and liability against Seller and each of the other Seller
Parties for or attributable to, the following:

(i)     any and all statements or opinions heretofore or hereafter made, or
information furnished, by or on behalf of the Seller Parties or any agent of
Seller to Purchaser or any of Purchaser’s agents or representatives; and

(ii)     any and all losses, costs, claims, liabilities, expenses, demands or
obligations of any kind or nature whatsoever, whether known or unknown and
foreseen or unforeseen, attributable to the Property and/or the ownership and
operation thereof, whether arising or accruing before, on or after the Closing
and whether attributable to events or circumstances which have heretofore or may
hereafter occur, including all losses, costs, claims, liabilities, expenses,
demands and obligations with respect to the structural, physical, or
environmental condition of the Property including claims or liabilities relating
to the presence, discovery or removal of any Hazardous Materials in, at, under
or about the Property and any other matters described in Section 7.1(b);

provided, however, that the release and waiver set forth in this Section 7.1(c)
are not intended, and shall not be construed, to affect or impair any rights or
remedies that Purchaser may have against Seller as a result of a breach of any
of the Seller Representations or of any covenant of Seller expressly set forth
in this Agreement that expressly survives the Closing, subject to the terms and
limitations on Seller’s liability as set forth elsewhere in this Agreement.

20

 

 

Purchaser acknowledges and agrees that (1) Purchaser may hereinafter discover
facts different from or in addition to those now (or as of the Closing) known to
Purchaser, (2) Purchaser’s agreement to release, acquit and discharge Seller and
the other Seller Parties as set forth herein shall remain in full force and
effect notwithstanding the existence or discovery of any such additional or
different facts, (3) Purchaser, for itself and all Waiver Parties, knowingly
waives any rights, privileges and benefits under any federal, state or local law
which may negatively impact the validity or enforceability of any part of the
releases set forth in this Agreement, (4) upon the completion of the Closing,
Seller shall be deemed to have satisfied all of Seller’s obligations, covenants
and liabilities in this Agreement and in any documents executed by Seller in
connection herewith other than those obligations of Seller that, by the express
terms of this Agreement, survive the Closing (in which case such survival shall
be subject to the limitations set forth in this Agreement), and (5) Purchaser
irrevocably covenants never to commence or prosecute, or to collude with others
to commence or prosecute, against Seller or any other Seller Party any action or
proceeding based upon any claim covered by the foregoing release.

Purchaser understands the legal significance of the foregoing provisions and
acknowledges and agrees that the provisions of this Section 7.1(b)-(c) were a
material factor in Seller’s acceptance of the Purchase Price and that Seller is
unwilling to sell the Property to Purchaser without the benefit of the releases
in favor of Seller and the other Seller Parties granted in Section 7.1(b)-(c)
(collectively, the “Releases”).

The Releases may include claims of which Purchaser is presently unaware or which
Purchaser does not presently suspect to exist, which, if known by Purchaser,
would materially affect Purchaser’s release of Seller and/or the other Seller
Parties. Purchaser specifically waives the provisions of any law of any state,
territory or jurisdiction the import of which is as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

Notwithstanding anything to the contrary in this Agreement, the provisions of
Section 7.1(c) shall survive the Closing without limitation;

(a)     Purchaser, on its own behalf and on behalf of the Waiver Parties,
covenants and agrees never to sue or otherwise commence or prosecute, or collude
with others to commence or prosecute, any action or other proceeding against any
of the Seller Parties, for a claim released pursuant to this Agreement. If any
of the Waiver Parties asserts a claim that is contrary to the Releases,
Purchaser shall indemnify, defend and hold harmless the Seller Parties against
whom such claim is asserted for all costs (including court costs, reasonable
expert fees, and reasonable attorneys’ fees) and liabilities incurred by any of
the Seller Parties in connection with such action or proceeding. The parties
hereto agree that this Section 7.1(d) (the “Covenant Not to Sue”) may be pleaded
by any Seller Party as a full and complete defense to any action or proceeding
by a Waiver Party that is contrary to the terms of the Releases, and may be
asserted as a basis for abatement of, or injunction against, said action or
proceeding. If a Waiver Party breaches the Covenant Not to Sue, any Seller Party
damaged thereby shall be entitled to recover, and Purchaser shall hold harmless
and indemnify any such Seller Party from and against, not only the amount of any

21

 

 

judgment which may be awarded in favor of such damaged Seller Party, but also
for such other actual damages, costs, and expenses as may be incurred by such
damaged Seller Party, including court costs, reasonable attorneys’ fees and all
other reasonable costs and expenses, in preparing the defense of, defending
against, or seeking and obtaining abatement of, or injunction against, such
action or proceeding, and establishing and maintaining the applicability of the
Releases and this Covenant Not to Sue. Notwithstanding anything to the contrary
in this Agreement, the provisions of this Section 7.1(d) shall survive the
Closing without limitation;

(b)     Purchaser is a corporation duly formed, validly existing and in good
standing under the laws of Maryland;

(c)     This Agreement is, and all the documents executed by Purchaser which are
to be delivered to Seller at the Closing will be, duly authorized, executed and
delivered by Purchaser. The obligations of Purchaser contained in this Agreement
are legal, valid and binding obligations of Purchaser enforceable against it in
accordance with its terms (except to the extent such enforcement may be limited
by applicable bankruptcy, insolvency, moratorium and other principles relating
to or limiting the right of contracting parties generally and principles of
equity);

(d)     Purchaser has full right, power and authority and is duly authorized to
enter into this Agreement, to perform each of the covenants on its part to be
performed hereunder and to execute and deliver, and to perform its obligations
under all documents required to be executed and delivered by it pursuant to this
Agreement;

(e)     There are no actions, suits or proceedings pending or, to the knowledge
of Purchaser, threatened, against or affecting Purchaser which, if determined
adversely to Purchaser, would materially and adversely affect its ability to
perform its obligations hereunder;

(f)     Neither the execution, delivery or performance of this Agreement nor
compliance herewith (i) conflicts or will conflict with or results or will
result in a breach of or constitutes or will constitute a default under (1) the
organizational documents of Purchaser, (2)  any law or any order, writ,
injunction or decree of any court or governmental authority binding upon
Purchaser, or (3) any agreement or instrument to which Purchaser is a party or
by which it is bound or (ii) results in the creation or imposition of any lien,
charge or encumbrance upon Purchaser’s property pursuant to any such agreement
or instrument;

(g)     No authorization, consent or approval of any governmental authority
(including courts) is required for the execution and delivery by Purchaser of
this Agreement or the performance of its obligations hereunder;

22

 

 

(h)     Neither Purchaser nor, to Purchaser’s actual knowledge, its affiliates,
is in violation of any laws relating to terrorism, money laundering or the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Action of 2001, Public Law 107-56 and Executive
Order No. 13224 (Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit, or Support Terrorism) (the “Executive Order”)
(collectively, the “Anti-Money Laundering and Anti-Terrorism Laws”). Neither
Purchaser nor, to Purchaser’s actual knowledge, its affiliates, is acting,
directly or indirectly, on behalf of terrorists, terrorist organizations or
narcotics traffickers, including those persons or entities that appear on the
Annex to the Executive Order, or are included on any relevant lists maintained
by the Office of Foreign Assets Control of U.S. Department of Treasury, U.S.
Department of State, or other U.S. government agencies, all as may be amended
from time to time. Neither Purchaser nor, to Purchaser’s actual knowledge, its
affiliates or, without inquiry, any of its brokers or other agents, in any
capacity in connection with the sale of the Property (A) conducts any business
or engages in making or receiving any contribution of funds, goods or services
to or for the benefit of any person included in the lists referenced above, (B)
deals in, or otherwise engages in any transaction relating to, any property or
interests in property blocked pursuant to the Executive Order, or (C) engages in
or conspires to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in any Anti-Money Laundering and Anti-Terrorism Laws. Neither
Purchaser, nor any person controlling or controlled by Purchaser, is a country,
territory, individual or entity named on a Government List, and the monies used
in connection with this Agreement and amounts committed with respect thereto,
were not and are not derived from any activities that contravene any applicable
anti-money laundering or anti-bribery laws and regulations (including funds
being derived from any person, entity, country or territory on a Government List
or engaged in any unlawful activity defined under Title 18 of the United States
Code, Section 1956(c)(7));

(i)     Purchaser is not, and is not acting on behalf of, (a) an “employee
benefit plan” (as defined in Section 3(3) of ERISA) that is subject to Title I
of ERISA, (b) a “plan” as defined in Section 4975(e)(1) of the Code that is
subject to Section 4975 of the Code (each of the foregoing a “Plan”), (c) an
entity or account the assets of which constitute “plan assets” of one or more
such Plans within the meaning of Department of Labor Regulation 29 CFR
Section 2510.3-101, as modified by Section 3(42) of ERISA or (d) a “governmental
plan” within the meaning of Section 3(32) of ERISA;

(j)     No bankruptcy, insolvency, reorganization or similar action or
proceeding, whether voluntary or involuntary, is pending, or, to the best of
Purchaser’s knowledge, has been threatened in writing, against Purchaser.

Section 7.2     Seller Representations. Except as set forth in this Agreement,
and subject to Purchaser’s Knowledge, Seller warrants and represents to
Purchaser as set forth in (a) and (b) of this Section 7.2:

(a)     Representations Concerning Seller

(i)     Each Seller is a limited liability company duly formed, validly existing
and in good standing under the laws of the State of Delaware;

23

 

 

(ii)     This Agreement is, and all the documents executed by Seller which are
to be delivered to Purchaser at the Closing will be, duly authorized, executed
and delivered by Seller. The obligations of Seller contained in this Agreement
are legal, valid and binding obligations of Seller enforceable against it in
accordance with its terms (except to the extent such enforcement may be limited
by applicable bankruptcy, insolvency, moratorium and other principles relating
to or limiting the right of contracting parties generally and principles of
equity);

(iii)     Seller has full right, power and authority and is duly authorized to
enter into this Agreement, to perform each of the covenants on its part to be
performed hereunder and to execute and deliver, and to perform its obligations
under all documents required to be executed and delivered by it pursuant to this
Agreement;

(iv)     There are no actions, suits or proceedings pending or, to the knowledge
of Seller, threatened, against or affecting Seller which, if determined
adversely to Seller, would materially and adversely affect its ability to
perform its obligations hereunder;

(v)     Neither the execution, delivery or performance of this Agreement nor
compliance herewith (i) conflicts or will conflict with or results or will
result in a breach of or constitutes or will constitute a default under (1) the
organizational documents of Seller, (2)  any law or any order, writ, injunction
or decree of any court or governmental authority binding upon Seller, or (3) any
agreement or instrument to which Seller is a party or by which it is bound or
(ii) results in the creation or imposition of any lien, charge or encumbrance
upon Seller’s property pursuant to any such agreement or instrument;

(vi)     No authorization, consent, or approval of any governmental authority
(including courts) is required for the execution and delivery by Seller of this
Agreement or the performance of its obligations hereunder;

(vii)     Seller is not a “foreign person” as defined in Section 1445 of the
Code;

(viii)     Neither Seller nor, to Seller’s actual knowledge, its affiliates, is
in violation of the Anti-Money Laundering and Anti-Terrorism Laws. Neither
Seller nor, to Seller’s actual knowledge, its affiliates, is acting, directly or
indirectly, on behalf of terrorists, terrorist organizations or narcotics
traffickers, including those persons or entities that appear on the Annex to the
Executive Order, or are included on any relevant lists maintained by the Office
of Foreign Assets Control of U.S. Department of Treasury, U.S. Department of
State, or other U.S. government agencies, all as may be amended from time to
time. Neither Seller nor, to Seller’s actual knowledge, its affiliates or,
without inquiry, any of its brokers or other agents, in any capacity in
connection with the sale of the Property (A) conducts any business or engages in
making or receiving any contribution of funds, goods or services to or for the
benefit of any person included in the lists referenced above, (B) deals in, or
otherwise engages in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order, or (C) engages in or conspires
to engage in any transaction that evades or avoids, or has the purpose of
evading or avoiding, or attempts to violate, any of the prohibitions set forth
in any Anti-Money Laundering and Anti-Terrorism Laws. Neither Seller, nor any
person controlling or controlled by Seller, is a country, territory, individual
or entity named on a Government List, and the monies used by Seller in
connection with this Agreement and amounts committed with respect hereto, were
not and are not derived from any activities that contravene any applicable
anti-money laundering or anti-bribery laws and regulations (including funds
being derived from any person, entity, country or territory on a Government List
or engaged in any unlawful activity defined under Title 18 of the United States
Code, Section 1956(c)(7));

24

 

 

(ix)     No bankruptcy, insolvency, reorganization or similar action or
proceeding, whether voluntary or involuntary, is pending, or, to the best of
Seller’s knowledge, has been threatened in writing, against Seller;

(b)     Representations Concerning the Property.

(i)     To the best of Seller’s knowledge, as of the Effective Date: (A) there
are no Leases in effect with respect to the Property except for the Leases
listed on the Lease Schedule; provided, however, that the foregoing is not
intended (and shall not be construed) as a representation or warranty by Seller
that any particular Lease will be in effect as of the Closing; (B) the Leases
listed on the Lease Schedule contain the entire agreement between Seller and the
applicable Tenant with respect to the premises demised under the applicable
Lease; and (C) all amounts due and payable by Seller under the Leases on or
before the Effective Date have been paid in full;

(ii)     To the best of Seller’s knowledge, Seller has delivered or made
available to Purchaser copies that are complete in all material respects of all
Leases;

(iii)     To the best of Seller’s knowledge Seller has received no written
notice from any Tenant claiming that Seller is in default in its obligations as
landlord under such Tenant’s Lease that has not been cured or waived;

(iv)     Seller has not received any written notice of any pending or threatened
litigation against Seller that would, if determined adversely to Seller, have a
Material Adverse Effect from and after Closing;

(v)     Seller has delivered or made available to Purchaser copies that are
complete in all material respects of all Material Contracts that are in Seller’s
possession or control. Seller has not received any written notice of default by
Seller under any Material Contract that has not been cured or waived; and

(vi)      Seller has not received any written notice from any governmental
agency requiring the correction of any condition with respect to the Real
Property, or any part thereof, by reason of a material violation of any
applicable federal, state, county or municipal law, code, rule or regulation,
that has not been cured or waived.

Section 7.3     Seller’s Knowledge. Whenever a representation is qualified by
the phrase “to the best of Seller’s knowledge”, or by words of similar import,
the accuracy of such representation shall be based solely on the actual (as
opposed to constructive or imputed) knowledge of the Designated Seller
Representatives, without independent investigation or inquiry and without any
duty to conduct any investigation or inquiry. Purchaser acknowledges that the
Designated Seller Representative is named solely for the purpose of defining the
scope of Seller’s knowledge and not for the purpose of imposing any liability on
or creating any duties running from the Designated Seller Representatives to
Purchaser and Purchaser agrees that no Designated Seller Representative shall
have any liability under this Agreement or in connection with the transactions
contemplated hereby and that no Designated Seller Representative shall be named
individually in any suit, demand or proceeding relating to this Agreement or the
transactions contemplated hereby.

25

 

Section 7.4     Anti-Sandbagging. Notwithstanding anything to the contrary in
this Agreement:

(a)     All of Seller’s representations and warranties shall automatically be
deemed modified to reflect Purchaser’s Knowledge as of the end of the Study
Period.

(b)     If, after the expiration of the Study Period but prior to the Closing,
Purchaser first obtains knowledge that any of the representations or warranties
made herein by Seller (as modified pursuant to Section 7.4(a)) are untrue,
inaccurate or incorrect in any material respect, Purchaser shall give Seller
written notice thereof within five (5) Business Days of obtaining such knowledge
(but, in any event, prior to the Closing). In such event, Seller shall have the
right (but not the obligation) to attempt to cure such misrepresentation or
breach and shall, at its option, be entitled to extend the Closing Date pursuant
to Section 6.1(b) for the purpose of such cure. If Seller elects to attempt to
so cure but is unable to so cure any misrepresentation or breach of warranty, or
if Seller does not attempt any such cure, Purchaser, as its sole remedy for any
and all such materially untrue, inaccurate or incorrect representations or
warranties, shall elect either (i) to waive such misrepresentations or breaches
of representations and warranties and consummate the transaction contemplated
hereby without any reduction of or credit against the Purchase Price and without
any right to make a claim against Seller with respect thereto, or (ii) provided
that such misrepresentation or breach of warranty was not within Purchaser’s
Knowledge as of the end of the Study Period, to terminate this Agreement in its
entirety by written notice given to Seller on the Closing Date (provided that
Purchaser is allowed to terminate this Agreement in accordance with
Section 6.1(a)(ii)), in which event this Agreement shall be terminated, the
Deposit shall be returned to Purchaser promptly following Purchaser’s compliance
with its obligations under Section 5.3(c) and, thereafter, neither party shall
have any further rights or obligations hereunder except as provided in any
section hereof that by its terms expressly provides that it survives any
termination of this Agreement.

(c) All of Purchaser’s representations and warranties shall automatically be
deemed modified to reflect Seller’s knowledge.

Article 8
Closing

Section 8.1     Closing Date. Subject to Seller’s right to extend the Closing
Date as provided in this Agreement, the Closing shall take place at 10:00 a.m.
on the Closing Date. Unless the parties otherwise agree in writing, the Closing
shall be conducted through a customary escrow arrangement with the Title
Company. In the event that the Title Company is not unconditionally released by
Purchaser to pay to Seller the full amount of the Purchase Price, as increased
or decreased by prorations provided for herein, in immediately available wire
transfer funds by 1:00 p.m. (East Coast Time) on the Closing Date, at the
Seller’s election the Closing shall be deemed to have occurred on the following
Business Day and the credits and prorations shall be recalculated accordingly.

Section 8.2     Seller’s Deliveries. At the Closing, Seller shall deliver or
cause to be delivered, at Seller’s sole expense, each of the following items,
each executed and acknowledged to the extent appropriate:

26

 

 

(a)     A Deed for each Property;

(b)     The Bill of Sale;

(c)     An Assignment and Assumption Agreement for each Property;

(d)     A non-foreign person affidavit sworn to by Seller as required by
Section 1445 of the Code;

(e)     A certificate updating the Seller Representations substantially in the
form of Exhibit I;

(f)     A Title Affidavit in the form attached hereto as Exhibit J and such
evidence as may be reasonably required by the Title Company relating to  the
status and capacity of Seller and the authority of the Person or Persons who are
executing the various documents on behalf of Seller in connection with the sale
of the Property;

(g)     A duly-executed Closing Statement;

(h)     An updated Lease Schedule;

(i)     The Tenant Notices;

(j)     All keys in Seller’s possession or control to all locks on the
Improvements;

(k)     The Leases;

(l)     Any disclosures and/or reports that are required by state and/or local
law in connection with the conveyance or real property; and

(m)     All Contracts and all other documents in the possession or control of
Seller or Seller’s agents and material to Purchaser’s ownership or operation of
the Property, including all permits, licenses, approvals, plans, specifications,
guaranties and warranties relating to the Property in Seller’s or Seller’s
agent’s possession or control (all of which may be made available at the Real
Property as of the Closing) , but excluding the Excluded Items.

Section 8.3     Purchaser’s Deliveries. At the Closing, Purchaser shall deliver
to Seller the following items:

(a)     Immediately available federal funds sufficient to pay the Purchase Price
(less the Deposit, and subject to apportionments and adjustments as set forth
herein) and Purchaser’s share of all escrow costs and closing expenses. If the
proceeds due from Purchaser are not received by Seller in good funds by 3:00
p.m. East Coast Time on the Closing Date, the Purchaser shall be responsible for
any additional interest or other additional costs imposed by Seller’s lender in
connection with the payoff of the existing mortgage loan on the Property;

27

 

 

(b)     Duly executed and acknowledged originals of the Assignment and
Assumption Agreements and the Closing Statement;

(c)     Such evidence or documents as may reasonably be required by the Title
Company evidencing the status and capacity of Purchaser and the authority of the
Person or Persons who are executing the various documents on behalf of Purchaser
in connection with the purchase of the Property;

(d)     Any disclosures and/or reports that are required by state and/or local
law in connection with the conveyance or real property; and

(e)     The Tenant Notices.

Section 8.4     Costs and Prorations.

(a)     General. The following shall be prorated between Seller and Purchaser as
of 12:01 a.m. on the date on which the Closing occurs in accordance with this
Section 8.4 on the basis of the actual number of days of the month that have
elapsed for the month in which the Closing occurs, the actual number of days in
such month and a 365 day year; provided, however, that prorations of annual
payments will be made based on the number of days of ownership in the applicable
annual period and a 365 day year. Notwithstanding anything to the contrary
herein, if any of the Leases covering all or part of the Property provide that
the tenants thereunder are responsible for direct payment of any of the
expenses, such expenses shall not be apportioned or prorated as between Seller
and Purchaser.

(b)     Rents.     Seller shall be entitled to all Rent attributable to any
period before the Closing Date. Rent for the month in which the Closing occurs
shall be pro rated between Seller and Purchaser based upon the number of days in
such month. Purchaser shall be credited at Closing with: (i) all security or
other deposits held by or on behalf of Seller with respect to the Property; (ii)
any Rent received by Seller and applicable to any period after the month in
which the Closing occurs; and (iii) any interest earned as of the Closing on
security deposits or prepaid Rent held by or on behalf of Seller, to the extent
that such interest is refundable to Tenants under the terms of the applicable
Lease or applicable law.

(c)     Delinquent Rent. Delinquent Rent shall not be accrued or prorated at
Closing. Any Delinquent Rent that is paid after the Closing Date shall, subject
to the terms below, be paid to Seller, and if Delinquent Rent is received by
Purchaser, Purchaser shall pay the Delinquent Rent to Seller promptly after
collection by Purchaser as provided for in Section 8.4(f) below. Purchaser shall
use reasonable efforts to collect any Delinquent Rent after the Closing,
provided that Purchaser shall not be required to commence any legal proceedings
or terminate any Lease. In the event Purchaser commences any action or
proceeding against any Tenant and as a result thereof collects any Delinquent
Rent which Purchaser is required to remit to Seller, Purchaser shall be entitled
to deduct and retain a portion of the amount collected which is equal to the
reasonable, third-party expenses incurred by Purchaser in connection with the
collection of such Delinquent Rent. Purchaser shall not waive any Delinquent
Rent or modify or amend any Lease so as to reduce the Delinquent Rent owed by
the Tenant for any period in which Seller is entitled to receive such Delinquent
Rent, without first obtaining Seller’s written consent.

28

 

 

Following the Closing, Seller shall have the right to pursue claims against any
Tenant or other party for sums due with respect to periods prior to the Closing;
provided, however, that with respect to any legal proceedings against any
Tenant, Seller (1) shall be required to notify Purchaser in writing of its
intention to commence or pursue such legal proceedings; (2) shall only be
permitted to commence or pursue any legal proceedings after the date which is
twelve (12) months after Closing; and (3) shall not be permitted to commence or
pursue any legal proceedings against any tenant seeking eviction of such Tenant
or the termination of the underlying Lease. Purchaser shall promptly sign such
consents and authorizations and otherwise cooperate with Seller in pursuit of
such claims as may be reasonably requested, all at Seller’s expense.

(d)     Taxes. With respect to the portion of the Property located in the State
of Ohio, all real estate taxes and assessments imposed by any governmental
agency, any charges or assessments imposed by private covenant constituting a
lien on the Real Property, and vault taxes, and any personal property taxes
shall be prorated between Seller and Purchaser based upon the actual current
bills and shall not be readjusted following the Closing. The parties acknowledge
that taxes in the State of Ohio are paid in arrears, such that the tax bill due
in June of 2014 relates to taxes for the second half of the 2013 calendar year.
Taxes and assessments for the State of Ohio that have accrued for the year of
Closing shall be prorated as of the Closing Date. For example, if the Closing
Date is October 1, 2014, and the tax has not been paid, then the Seller would
provide a credit to the Purchaser in an amount calculated as follows: divide the
annual real property tax amount by 365, and multiply the resulting quotient by
the number of days from and after October 1 in 2014, or 92.

With respect to the portion of the Property located in the Commonwealth of
Kentucky, all real estate taxes and assessments imposed by any governmental
agency, any charges or assessments imposed by private covenant constituting a
lien on the Real Property, and vault taxes, and any personal property taxes
shall be prorated between Seller and Purchaser on an accrual basis based upon
the actual current bills. If the most recent tax bill received by Seller before
the Closing Date with respect to such Commonwealth of Kentucky real estate taxes
is not the actual current tax bill, then Seller and Purchaser shall initially
prorate the taxes at the Closing by applying 100% of the tax rate for the period
covered by the most current available tax bill to the latest assessed valuation,
and shall reprorate the taxes retroactively when the actual current tax bill is
then available; provided, however, that in no event shall Seller be charged with
or responsible for any increase in real estate taxes resulting from the sale of
the Property to Purchaser or from any improvements made or Leases entered into
on or after the Closing. All real estate taxes accruing before the Closing Date
shall be the obligation of Seller and all such taxes accruing on and after the
Closing Date shall be the obligation of Purchaser.

Any refunds of real estate taxes made after the Closing shall first be applied
to the unreimbursed third-party costs incurred by Seller or Purchaser in
obtaining the refund, then paid to any Tenants who are entitled to the same and
the balance, if any, shall be paid to Seller (for the period prior to the
Closing Date) and to Purchaser (for the period commencing on and after the
Closing Date).

29

 

 

If the Property has been assessed for property tax purposes at such rates as
would result in reassessment (i.e., “escape assessment” or “roll-back taxes”)
based upon the change in land usage or ownership of the Property on or after the
Closing Date, Purchaser hereby agrees to pay all such taxes and to indemnify and
save Seller harmless from and against all costs and liabilities for such taxes,
which indemnity shall survive the Closing, which indemnification shall survive
the Closing.

The foregoing provisions of Section 8.4(d) shall not apply to the extent that
the Lease provides that the Tenant under the Lease is liable to pay such taxes
either directly or to Seller to use to pay such taxes directly.

(e)     Operating Expense Pass Through Adjustments. Seller, as landlord under
the Leases, is currently collecting from Tenants under all or some of the Leases
additional rent to cover taxes, insurance, utilities, maintenance and other
operating costs and expenses (collectively, “Operating Expense Pass-Throughs”)
incurred by Seller in connection with the ownership, operation, maintenance and
management of the Property. Upon Purchaser’s reconciliation of the Operating
Expense Pass-Throughs for the year in which Closing occurs, the parties shall
make an adjusting payment between themselves so that, with respect to any
amounts recovered from Tenants, or if applicable, refunded to Tenants, with
respect to Operating Expense Pass-Throughs, (i) Seller receives from Purchaser
any such amount recovered by Purchaser from Tenants with respect to
under-collections of Operating Expense Pass-Throughs by Seller relating to the
portion of the year of Closing that occurs prior to the date of Closing, and
(ii) Purchaser receives from Seller any such amounts to be paid to Tenants by
Purchaser with respect to over-collections of Operating Expense Pass-Throughs by
Seller relating to the portion of the year of Closing that occurs prior to the
date of Closing. In either event, Purchaser shall be responsible for crediting
or repaying those amounts to the appropriate Tenants. If Seller collected
estimated prepayments of Operating Expense Pass-Throughs attributable to any
period after Closing, Seller shall pay or credit such amounts to Purchaser at
Closing. The provisions of this Section 8.4(e) shall survive the Closing.

(f)     Application of Payments Received After Closing. Following the Closing,
Delinquent Rent and all other amounts received under the Leases following the
Closing (collectively, the “Tenant Receivables”) shall be applied if and when
collected in the following order of priority: (i) first, in payment of Tenant
Receivables owed by the applicable Tenant for the month in which the Closing
occurs (apportioned between Purchaser and Seller based upon their respective
periods of ownership in such month and the actual number of days in such
month);  (ii) second, in payment of Tenant Receivables owned by the applicable
Tenant for the month immediately following the month in which the Closing
occurs, which amount shall be retained by Purchaser; (iii) third, in payment of
Tenant Receivables owed by the applicable Tenant for the month immediately
before the month in which the Closing occurs, which amounts shall be paid to and
retained by Seller; (iv) fourth, for payment of Tenant Receivables owed by the
applicable Tenant for any period after the month in which the Closing occurs,
which amounts shall be retained by Purchaser; and (v) fifth, in payment of any
remaining Tenant Receivables owed by the applicable Tenant for any period before
the month in which the Closing occurs, which amounts shall be paid to and
retained by Seller. Each such amount, less any reasonable, third party costs of
collection (including reasonable counsel fees), shall be adjusted and prorated
as provided above, and the party who receives such amount shall promptly pay
over to the other

30

 

 

party the portion thereof to which it is so entitled. Following the Closing,
Purchaser shall bill all Tenants that owe Rents for periods prior to the Closing
on a monthly basis and shall use commercially reasonable efforts to attempt to
collect such past due Rents, provided that Purchaser shall not be obligated to
engage a collection agency or take legal action to collect such amounts.
Following the Closing, Seller shall have the right to pursue the Tenants to
collect such delinquencies, provided that, following the Closing, Seller shall
not take any action to evict any Tenant or to terminate any Lease. Seller shall
furnish to Purchaser all information relating to the period prior to the Closing
that is in Seller’s possession or control and is reasonably necessary for the
billing of such Rents and Purchaser will deliver to Seller, concurrently with
the delivery to Tenants, copies of all statements relating to Rents for any
period prior to the Closing. Purchaser shall bill Tenants for Rents for
accounting periods prior to the Closing in accordance with and on the basis of
such information furnished by Seller. Until such time as all amounts required to
be paid to Seller by Purchaser pursuant to this Section 8.4 shall have been paid
in full, Purchaser shall furnish to Seller, promptly following Seller’s written
request, a reporting of Rents that have been collected by Purchaser after the
Closing with respect to the Tenant Receivables. Seller shall also have the right
from time to time for a period of no more than twelve (12) months following the
Closing, upon reasonable prior written notice to Purchaser and during ordinary
business hours, to review Purchaser’s rental records with respect to such
Leases.

(g)     Assessment Installments. If there are special assessments pending
against the Property, Seller shall pay any installments of such special
assessments that are due and payable prior to the Closing and Purchaser shall
pay all installments of such special assessments on or after the Closing;
provided, however, that: (i) Seller shall not be required to pay any
installments of special assessments that relate to projects that have not been
completed as of the Effective Date; and (ii) Seller shall have no obligation to
pay (and Purchaser shall not receive a credit for) any special assessments to
the extent that such assessments are required to be paid by any Tenant.

(h)     Utilities. Final readings and final billings for utilities will be made
if possible as of the Closing Date, in which event no proration shall be made at
the Closing with respect to utility bills; otherwise a proration shall be made
based upon the parties’ reasonable good faith estimate and a readjustment made
within thirty (30) days after Closing. Seller shall receive the entire advantage
of any discounts for any prepayment by Seller prior to the Closing of any taxes,
water or sewer charges, utility expenses or similar charges. Utility Deposits,
plus any interest on the Utility Deposits to which Seller is or will be entitled
that are held by the provider of the utilities and which are freely transferable
to Purchaser, shall at the election of Seller be assigned by Seller to Purchaser
and Purchaser shall pay Seller the full amount thereof at Closing. Seller shall
retain the right to obtain a refund of any Utility Deposits which are not
required to be assigned to Purchaser, and Purchaser will cooperate with Seller
as reasonably requested in obtaining any refund.

(i)     Contracts. Prepaid charges, payments and accrued charges under any
Contracts assigned to Purchaser shall be prorated at Closing in a manner
reasonably acceptable to Seller and Purchaser, provided Seller shall have no
responsibility for (and Purchaser shall not receive a credit for) any unpaid
amounts under any Contracts to the extent that such payments are required to be
paid or reimbursed by any Tenant (i.e., such unpaid amounts shall not be
prorated but shall be passed on to such Tenants by Purchaser following the
Closing).

31

 

 

(j)     Other. Such other items of income and expense as are customarily
apportioned between sellers and buyers of commercial real estate in the
jurisdiction in which the Real Property is located.

(k)     Closing Statement. Purchaser and Seller shall cooperate to produce prior
to the Closing Date a schedule of prorations and closing costs that is as
complete and accurate as reasonably possible (the “Closing Statement”). If any
of the aforesaid prorations cannot be calculated accurately on the Closing Date,
then they shall be estimated to the extent possible as of the Closing and
calculated as soon after the Closing Date as is feasible. All adjustments to
initial estimated prorations shall be made by the parties with due diligence and
cooperation within sixty (60) days following the Closing, or such later time as
may be required to obtain necessary information for proration, by prompt cash
payment to the party yielding a net credit from such prorations from the party;
provided, however, that the provisions of this paragraph shall survive the
Closing until March 31, 2015 and after such date neither Seller nor Purchaser
shall have any further rights or obligations under this Section 8.4 other than
as provided for in Section 8.4(l), (m) and (n).

(l)     Closing Costs. Purchaser and Seller shall each pay their own legal fees
related to the preparation of this Agreement and all documents required to
settle the transaction contemplated hereby. Purchaser shall pay (i) all costs
associated with its due diligence, including the cost of appraisals,
architectural, engineering, credit and environmental reports, and (ii) all
survey costs. Seller shall pay (i) all transfer taxes and documentary stamp
charges, and (ii) the title insurance premium and charges and all title
examination costs in connection with Purchaser’s “base” owner’s title insurance
policy, except that Purchaser shall pay the cost of any endorsements and/or
“extended coverage” that it may request. All other customary purchase and sale
closing costs shall be paid by Seller or Purchaser in accordance with the custom
in the jurisdiction where the Property is located. Notwithstanding anything to
the contrary in this Agreement, the provisions of this Section 8.4(l) shall
survive the Closing or termination of this Agreement.

(m)     Lease Expenses. Purchaser shall pay and be responsible for all Purchaser
Lease Expenses. At Closing, Purchaser shall reimburse Seller for any and all
Purchaser Lease Expenses to the extent the same have been paid by Seller prior
to Closing. In addition, at Closing, Purchaser shall assume the obligation to
pay, when due (whether on a stated due date or by acceleration) any Purchaser
Lease Expenses that are unpaid as of the Closing, and Purchaser hereby agrees to
indemnify, defend and hold Seller harmless from and against any and all claims
and costs relating to all Purchaser Lease Expenses. Purchaser’s obligations
under this Section 8.4(m) shall survive the Closing.

(n)     Intentionally Deleted.

32

 

 

(o)     Assignment of Rights Concerning Construction. The Intangible Property
assigned to Purchaser at the Closing includes, without representation or
warranty of any kind, any rights that Seller has or may have against third
parties which have provided, or may provide, goods and services in connection
with the design and/or construction of the Improvements. Purchaser acknowledges
and agrees that Purchaser’s recourse for any defects or deficiencies in any
Improvements shall not be against Seller but solely against such third party
which provided the goods or services related to the Improvements. The provisions
of this Section 8.4(o) shall survive the Closing.

Section 8.5     Tenant Notices. Seller and Purchaser agree to execute, at
Closing, a written notice of the acquisition of the Property by Purchaser, in
sufficient copies for transmittal to all Tenants and properly addressed to all
such Tenants (the “Tenant Notices”). Such notice shall be prepared by Purchaser
and approved by Seller, shall notify the Tenants of the sale and transfer and
shall contain appropriate instructions relating to the payment of future
rentals, the giving of future notices, and other matters reasonably required by
Purchaser or required by law. Purchaser shall submit the Tenant Notices to
Seller not less than two (2) Business Days before the Closing Date. Unless a
different procedure is required by applicable law, in which event such laws
shall be controlling, Purchaser agrees to transmit or otherwise deliver such
letters to the Tenants promptly after the Closing.

Article 9
Real Estate Commission

Section 9.1     Commissions. If and when, but only if and when, the Closing is
completed and the Purchase Price is paid in full, Seller shall be obligated to
pay a real estate commission and/or brokerage fee to Seller’s Broker in
accordance with a separate agreement between Seller and Seller’s Broker. Seller
shall indemnify Purchaser against all claims, costs and liability relating to
any claim by Seller’s Broker or any other Person claiming by, through or under
Seller’s Broker. Such commissions shall be paid in full at Closing. Seller and
Purchaser represent and warrant to each other that no other brokerage fee or
real estate commission is or shall be due or owing in connection with this
transaction, and Seller and Purchaser hereby indemnify and hold the other
harmless from any and all claims of any other broker or agent based on action or
alleged action of such indemnifying party. The provisions of this paragraph
shall survive the Closing or termination of this Agreement.

Article 10
Termination and Default

Section 10.1     Termination without Default. If the sale of the Property is not
consummated because of the failure of any condition precedent to Purchaser’s
obligations expressly set forth in this Agreement or for any other reason except
a default by Purchaser in its obligation to purchase the Property in accordance
with the provisions of this Agreement, and provided that Purchaser has performed
or tendered performance of all of its material obligations under this Agreement,
the Deposit shall be returned to Purchaser promptly following Purchaser’s
compliance with its obligations under Section 5.3(c) and the parties shall have
no further obligation to each other except for those obligations that expressly
survive the termination of this Agreement.

33

 

 

Section 10.2     Purchaser’s Default. If the sale contemplated hereby is not
consummated because of a default by Purchaser after Seller has performed or
tendered performance of all of its obligations in accordance with this
Agreement, then: (a) this Agreement shall terminate; (b) the Deposit shall be
paid to and retained by Seller as liquidated damages; and (c) except for those
obligations that expressly survive the termination of this Agreement, Seller and
Purchaser shall have no further obligations to each other. THE PARTIES HERETO,
BEFORE ENTERING INTO THIS AGREEMENT, HAVE BEEN CONCERNED WITH THE FACT THAT
SUBSTANTIAL DAMAGES WILL BE SUFFERED BY SELLER IN THE EVENT THAT PURCHASER
SHOULD FAIL TO PURCHASE THE PROPERTY SUBJECT TO AND IN ACCORDING TO THE TERMS
AND CONDITIONS OF THIS AGREEMENT. PURCHASER AND SELLER ACKNOWLEDGE THAT THE
DAMAGES TO SELLER IN THE EVENT OF A BREACH OF THIS AGREEMENT BY PURCHASER WOULD
BE DIFFICULT OR IMPOSSIBLE TO DETERMINE, THAT THE AMOUNT OF THE DEPOSIT
REPRESENTS THE PARTIES’ BEST AND MOST ACCURATE ESTIMATE OF THE DAMAGES THAT
WOULD BE SUFFERED BY SELLER IF THE TRANSACTION SHOULD FAIL TO CLOSE AND THAT
SUCH ESTIMATE IS REASONABLE UNDER THE CIRCUMSTANCES EXISTING AS OF THE EFFECTIVE
DATE AND UNDER THE CIRCUMSTANCES THAT SELLER AND PURCHASER REASONABLY ANTICIPATE
WOULD EXIST AT THE TIME OF SUCH BREACH. THE PARTIES, HAVING MADE A DILIGENT
ENDEAVOR TO ASCERTAIN THE ACTUAL COMPENSATORY DAMAGES WHICH SELLER WOULD SUFFER
IN THE EVENT OF PURCHASER’S FAILURE TO PURCHASE THE PROPERTY SUBJECT TO AND IN
ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS AGREEMENT, HEREBY AGREE THAT
THE REASONABLE ESTIMATE OF SAID DAMAGES IS THE SUM EQUAL TO THE AMOUNT OF THE
DEPOSIT. THEREFORE, IN THE EVENT THAT THE SALE CONTEMPLATED HEREBY SHALL FAIL TO
CLOSE FOR ANY REASON OTHER THAN SELLER’S DEFAULT HEREUNDER OR THE FAILURE OF ANY
CONDITION PRECEDENT IN FAVOR OF PURCHASER EXPRESSLY SET FORTH IN THIS AGREEMENT,
SELLER SHALL BE ENTITLED TO AND SHALL RETAIN THE ENTIRE DEPOSIT AS LIQUIDATED
DAMAGES AND AS ITS SOLE REMEDY AT LAW OR IN EQUITY. THE AMOUNT OF THE LIQUIDATED
DAMAGES HAS BEEN ESTABLISHED BY THE PARTIES AS THE AMOUNT OF THE MONETARY
DAMAGES SELLER WILL SUFFER BASED UPON A FAILURE BY PURCHASER TO PURCHASE THE
PROPERTY AND SELLER SHALL BE ENTITLED TO RECOVER NO OTHER DAMAGES FROM PURCHASER
BASED UPON A FAILURE BY PURCHASER TO PURCHASE THE PROPERTY.

This Section 10.2 is intended only to liquidate and limit Seller’s right to
damages arising due to Purchaser’s failure to purchase the Property in
accordance with the terms of this Agreement and shall not limit the other
obligations of Purchaser under this Agreement.

34

 

 

Section 10.3     Seller’s Default. If Purchaser shall have performed or tendered
performance of all of its material obligations under this Agreement, and the
sale contemplated hereby is not consummated because of a default by Seller in
its obligation to sell the Property in accordance with the terms of this
Agreement, then, Purchaser may, as its sole and exclusive remedy at law or in
equity: (a) terminate this Agreement by giving written notice thereof to Seller,
in which event the Deposit will be returned to Purchaser promptly following
Purchaser’s compliance with its obligations under Section 5.3(c) and the parties
shall have no further obligation to each other except for those obligations that
expressly survive the termination of this Agreement; provided, however, that if
(A) the transaction contemplated hereby fails to close solely on account of
Seller’s failure to execute and deliver the closing documents that Seller is
required to execute and deliver in accordance with the terms of this Agreement
and (B) Purchaser terminates this Agreement pursuant to this Section 10.3(a),
then Seller shall reimburse Purchaser for the reasonable, third-party expenses
incurred by Purchaser in connection with its proposed acquisition of the
Property, such reimbursement not to exceed Seventy Five Thousand Dollars
($75,000) and to be subject to Seller’s receipt of reasonably satisfactory
evidence of such third-party expenses; (b) waive such default and consummate the
transactions contemplated hereby in accordance with the terms of this Agreement;
or (c) specifically enforce this Agreement. Purchaser hereby irrevocably waives
any other right or remedy for such default. As a condition precedent to
Purchaser exercising any right to bring an action for specific performance as
the result of Seller’s default hereunder, Purchaser must commence such action
within forty five (45) days after the occurrence of such default. Purchaser
agrees that its failure timely to commence such an action for specific
performance within such period shall be deemed a waiver by it of its right to
commence such an action.

Section 10.4     Breach of Representations. Seller and Purchaser agree that,
following the Closing, each shall be liable for the direct, but not
consequential, incidental, indirect, punitive, special or exemplary, damages or
lost profits, resulting from any breach of its representations and warranties
expressly set forth in Article 7 hereof; provided, however, that: (i) the total
liability of Seller for all such breaches and any matters relating thereto or
under any law applicable to the Property or this transaction shall not, in the
aggregate, exceed Three Hundred Seventy Five Thousand Dollars ($375,000) (the
“Claim Cap”); (ii) the total liability of Purchaser for all such breaches and
any matters relating thereto or under any law applicable to the Property or this
transaction shall not, in the aggregate, exceed the Claim Cap; (iii) such
representations and warranties are personal to Seller and Purchaser and may not
be assigned to or enforced by any other Person, other than to an assignee of
Purchaser in accordance with Section 11.3 (but not to any successor or assign of
such assignee); and (iv) the representations and warranties of Seller set forth
in this Agreement or in any document or certificate delivered by Seller in
connection herewith shall survive the Closing for a period of six (6) months,
and no action or proceeding thereon shall be valid or enforceable, at law or in
equity, if a legal proceeding is not commenced within that time. Notwithstanding
the foregoing, however, if the Closing occurs, Purchaser hereby expressly
waives, relinquishes and releases any right or remedy available to it at law, in
equity, under this Agreement or otherwise to make a claim against Seller for
damages that Purchaser may incur, or to rescind this Agreement and the
transactions contemplated hereby, as the result of any of Seller’s
representations or warranties in this Agreement or any document executed by
Seller in connection herewith being untrue, inaccurate or incorrect if the same
was within Purchaser’s Knowledge at the time of the Closing. Purchaser further
agrees that, following the Closing, no claim may or shall be made for any
alleged breach of any representations or warranties made by Seller under or
relating to this Agreement unless the amount of such claim or claims,
individually or in the aggregate, exceeds $25,000 (in which event the full
amount of such valid claims against Seller, and not just the amount above
$25,000, shall be actionable up to, but not in excess of, the Claim Cap). During
the Survival Period, Seller shall maintain a liquid net worth at least equal to
the Claim Cap.

35

 

 

Article 11
Miscellaneous

Section 11.1     Entire Agreement. This Agreement constitutes the entire
agreement between the parties hereto with respect to the transactions
contemplated herein, and it supersedes all prior discussions, understandings or
agreements between the parties. All Exhibits and Schedules attached hereto are a
part of this Agreement and are incorporated herein by reference.

Section 11.2     Binding On Successors and Assigns. Subject to Section 10.4 and
Section 11.3, this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.

Section 11.3     Assignment by Purchaser. Without the prior written consent of
Seller in its sole discretion, Purchaser shall not, directly or indirectly,
assign this Agreement or any of its rights hereunder. Any attempted assignment
in violation hereof shall, at the election of Seller, be of no force or effect
and shall constitute a default by Purchaser. Notwithstanding the foregoing,
Purchaser may assign its rights under this Agreement to one or more entities
subject to the following conditions: (a) the assignment must be to a limited
partnership, limited liability company or other entity (or entities) controlled
by Purchaser or the owners of Purchaser and in which Purchaser or the owners of
Purchaser own, directly or indirectly, at least a fifty-one percent (51%)
interest; (b) such assignee(s) must assume all of Purchaser’s obligations
hereunder and become jointly and severally liable with Purchaser for all such
obligations; (c) the assignee(s) must be able to truthfully make the ERISA and
Anti-Money Laundering and Anti-Terrorism Law-related representations set forth
herein; (d) there shall be no “mark-up” or increase in the Purchase Price; and
(e) Purchaser shall provide Seller with prior notice thereof (at least two (2)
Business Days prior to the Closing Date) and evidence that the foregoing
conditions are satisfied. In the event that Purchaser assigns its rights under
this Agreement pursuant to the foregoing sentence, all instruments, documents
and agreements required to be delivered to the Purchaser hereunder shall be
delivered to, and run for the benefit of the assigned entity(ies), and such
entity(ies) (rather than Purchaser) shall execute and deliver any instruments,
documents or agreements required to be executed and delivered by Purchaser
hereunder.

Section 11.4     Waiver. The excuse or waiver of the performance by a party of
any obligation of the other party under this Agreement shall only be effective
if evidenced by a written statement signed by the party so excusing or waiving.
No delay in exercising any right or remedy shall constitute a waiver thereof,
and no waiver by Seller or Purchaser of the breach of any covenant of this
Agreement shall be construed as a waiver of any preceding or succeeding breach
of the same or any other covenant or condition of this Agreement.

Section 11.5     Governing Law.

(a)     This Agreement shall be construed and the rights and obligations of
Seller and Purchaser hereunder determined in accordance with the internal laws
of the State of Ohio without regard to the principles of choice of law or
conflicts of law.

36

 

 

(b)     In recognition of the benefits of having any disputes with respect to
this Agreement resolved by an experienced and expert person, Seller and
Purchaser hereby agree that any suit, action, or proceeding, whether claim or
counterclaim, brought or instituted by any party hereto on or with respect to
this Agreement or which in any way relates, directly or indirectly, to this
Agreement or any event, transaction, or occurrence arising out of or in any way
connected with this Agreement or the Property, or the dealings of the parties
with respect thereto, shall be tried only by a court and not by a jury. EACH
PARTY HEREBY EXPRESSLY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY SUCH SUIT,
ACTION, OR PROCEEDING.

(c)     Each of Seller and the Purchaser: (i) agrees that any suit, action or
other proceeding arising out of or based upon this Agreement or the subject
matter hereof or any documents delivered in connection herewith shall be brought
only in the courts of The Commonwealth of Massachusetts or the United States
District Court for the District of Massachusetts; (ii) irrevocably submits
itself to the exclusive jurisdiction of the such courts for the purpose of any
suit, action or other proceeding arising out of or based upon this Agreement or
the subject matter hereof or any documents delivered in connection herewith;
(iii) waives, and agrees not to assert, by way of motion, as a defense or
otherwise, in any such suit, action or proceeding, any claim that it is not
subject personally to the jurisdiction of the above named courts, that its
property is exempt or immune from attachment or execution, that the suit, action
or proceeding is brought in an inconvenient forum, that the venue of the suit,
action or proceeding is improper or that this Agreement or the subject matter
hereof may not be enforced in or by such court; and (iv) consents to service of
process by registered mail at the address to which notices are to be given if
personal service is not with the exercise of reasonable efforts possible.

The provisions of this Section 11.5 shall survive the Closing or termination of
this Agreement.

Section 11.6     Counterparts. This Agreement may be executed in any number of
counterparts and it shall be sufficient that the signature of each party appear
on one or more such counterparts. All counterparts shall collectively constitute
a single agreement.

Section 11.7     Notices. All notices or other communications required or
provided to be sent by either party shall be in writing and shall be sent: (i)
by United States Postal Service, certified mail, return receipt requested, (ii)
by any nationally known overnight delivery service for next day delivery, or
(iii) by delivery in person. Notices may be sent by electronic mail, and shall
be deemed delivered as of the date and time of entrance of such electronic mail
into the information processing system designated by the recipient’s electronic
mail address, provided that an additional copy is concurrently sent by one of
the other means set forth above. All notices shall be deemed to have been given
upon receipt provided that such receipt occurs on or before 6:00 p.m. local time
on a Business Day; otherwise, such notice shall be deemed to have been given on
the next succeeding Business Day. All notices shall be addressed to the parties
at the addresses below:

37

 

 

To Seller:   c/o Trident Capital Group     40 Grove Street, Suite 250    
Wellesley, Massachusetts 02482     Attn:  David Pizzotti    
Email:  dpizzotti@tridentcapitalgroup.com       and with a copy to:   DLA Piper
LLP (US)     33 Arch Street     Boston, Massachusetts 02110     Attn: Primo A.
J. Fontana, Esq.     Email:  primo.fontana@dlapiper.com To Purchaser:   Plymouth
Industrial REIT, Inc.     260 Franklin Street – 19th Floor     Boston, MA 02109
    Attn:  Pendleton White, Jr.     Email:  pen.white@plymouthrei.com       with
a copy to:   Brown Rudnick LLP     One Financial Center     Boston, MA 02111    
Attn:  Paul C. Laudano, Esq.     Gregory S. Sampson, Esq.    
Email:  plaudano@brownrudnick.com              gsampson@brownrudnick.com      
To Escrow Agent:   Commonwealth Land Title Insurance     265 Franklin Street    
Boston, MA 02110     Attn:  Robert J. Capozzi, Esq.     Telephone:  (617)
619-4808     Email:  Robert.Capozzi@fnf.com

 

Any address or name specified above may be changed by notice given to the
addressee by the other party in accordance with this Section 11.7. The inability
to deliver notice because of a changed address of which no notice was given as
provided above, or because of rejection or other refusal to accept any notice,
shall be deemed to be the receipt of the notice as of the date of such inability
to deliver or rejection or refusal to accept. Any notice to be given by any
party hereto may be given by the counsel for such party.

Section 11.8     Attorneys’ Fees. In the event of a judicial or administrative
proceeding or action by one party against the other party with respect to the
interpretation or enforcement of this Agreement, the prevailing party shall be
entitled to recover reasonable costs and expenses including reasonable
attorneys’ fees and expenses, whether at the investigative, pretrial, trial or
appellate level. The prevailing party shall be determined by the court based
upon an assessment of which party’s major arguments or position prevailed. The
provisions of this Section 11.8 shall survive the Closing or termination of this
Agreement.

38

 

 

Section 11.9     IRS Real Estate Sales Reporting. Purchaser and Seller hereby
agree that the Escrow Agent shall act as “the person responsible for closing”
the transaction which is the subject of this Agreement pursuant to
Section 6045(e) of the Code and shall prepare and file all informational
returns, including IRS Form 1099-S, and shall otherwise comply with the
provisions of Section 6045(e) of the Code. The provisions of this Section 11.9
shall survive the Closing.

Section 11.10     Time Periods. Any reference in this Agreement to the time for
the performance of obligations or elapsed time shall mean consecutive calendar
days, months, or years, as applicable. In the event the time for performance of
any obligation hereunder expires on a day that is not a Business Day, the time
for performance shall be extended to the next Business Day.

Section 11.11     Modification of Agreement. This Agreement may not be amended
or modified except by a written agreement signed by both Seller and Purchaser
that expressly states that it is intended to amend this Agreement.

Section 11.12     Further Instruments. Each party, promptly upon the request of
the other, shall execute and have acknowledged and delivered to the other or to
Escrow Agent, as may be appropriate, any and all further instruments reasonably
requested or appropriate to evidence or give effect to the provisions of this
Agreement and which are consistent with the provisions of this Agreement.

Section 11.13     Descriptive Headings; Word Meaning. The descriptive headings
of the paragraphs of this Agreement are inserted for convenience only and shall
not control or affect the meaning or construction of any provisions of this
Agreement. Words such as “herein”, “hereinafter”, “hereof” and “hereunder” when
used in reference to this Agreement, refer to this Agreement as a whole and not
merely to a subdivision in which such words appear, unless the context otherwise
requires. The singular shall include the plural and the masculine gender shall
include the feminine and neuter, and vice versa, unless the context otherwise
requires. The word “including” shall not be restrictive and shall be interpreted
as if followed by the words “without limitation.”

Section 11.14     Time of the Essence. Time is of the essence of this Agreement
and all covenants and deadlines hereunder. Without limiting the foregoing,
Purchaser and Seller hereby confirm their intention and agreement that time
shall be of the essence of each and every provision of this Agreement,
notwithstanding any subsequent modification or extension of any date or time
period that is provided for under this Agreement. The agreement of Purchaser and
Seller that time is of the essence of each and every provision of this Agreement
shall not be waived or modified by any conduct of the parties, and the agreement
of Purchaser and Seller that time is of the essence of each and every provision
of this Agreement may only be modified or waived by the express written
agreement of Purchaser and Seller that time shall not be of the essence with
respect to a particular date or time period, or any modification or extension
thereof, which is provided under this Agreement.

Section 11.15     Construction of Agreement. This Agreement shall not be
construed more strictly against one party than against the other merely by
virtue of the fact that it may have been prepared primarily by counsel for one
of the parties, it being recognized that both Purchaser and Seller have
contributed substantially and materially to the preparation of this Agreement.

39

 

 

Section 11.16     Limitations on Liability.

(a)     Notwithstanding anything to the contrary in this Agreement, and subject
to any additional limitations on Seller’s liability set forth elsewhere in this
Agreement: (a) Purchaser’s recourse against Seller under this Agreement or any
agreement, document, certificate or instrument delivered by Seller hereunder, or
under any law, rule or regulation relating to the Property, shall be limited to
Seller’s interest in the Property (or, following the Closing, to the net
proceeds of the sale of the Property actually received by Seller); and (b) in no
event shall any of the Seller Parties have any personal liability under this
Agreement, in connection with the transactions contemplated herein or under any
document delivered in connection with the transaction contemplated hereby. The
acceptance of the Deed shall constitute full performance of all of Seller’s
obligations hereunder other than those obligations of Seller that by the express
terms hereof survive the Closing. For purposes of this Section 11.16(a), no
negative capital account or any contribution or payment obligation of any
partner or member of Seller shall constitute an asset of Seller.

(b)     Notwithstanding anything to the contrary in this Agreement, no owner,
manager, employee, officer, director or agent of Purchaser nor any of their
respective direct or indirect members, managers, owners, officers, directors,
agents or employees shall have any personal liability under this Agreement, in
connection with the transactions contemplated herein or under any document
delivered in connection with the transaction contemplated hereby.

The provisions of this Section 11.16 shall survive the Closing or termination of
this Agreement.

Section 11.17     Severability. The parties hereto intend and believe that each
provision in this Agreement comports with all applicable local, state and
federal laws and judicial decisions. If, however, any provision in this
Agreement is found by a court of law to be in violation of any applicable local,
state, or federal law, statute, ordinance, administrative or judicial decision,
or public policy, or if in any other respect such a court declares any such
provision to be illegal, invalid, unlawful, void or unenforceable as written,
then it is the intent of all parties hereto that, consistent with and with a
view towards preserving the economic and legal arrangements among the parties
hereto as expressed in this Agreement, such provision shall be given force and
effect to the fullest possible extent, and that the remainder of this Agreement
shall be construed as if such illegal, invalid, unlawful, void, or unenforceable
provision were not contained herein, and that the rights, obligations, and
interests of the parties under the remainder of this Agreement shall continue in
full force and effect.

Section 11.18     No Recording. The provisions hereof shall not constitute a
lien on the Property. Neither Purchaser nor its agents or representatives shall
record or file this Agreement or any notice or memorandum hereof in any public
records. If Purchaser breaches the foregoing provision, this Agreement shall, at
Seller’s election, terminate, and Seller shall retain the Deposit in accordance
with Section 10.2. Purchaser hereby irrevocably appoints Seller as its true and
lawful attorney-in-fact, coupled with an interest, for the purpose of executing
and recording such documents and performing such other acts as may be necessary
to terminate any recording or filing of this Agreement or any notice or
memorandum hereof in violation of this provision. The provisions of this
Section 11.18 shall survive the Closing or termination of this Agreement.

40

 

 

Section 11.19     No Implied Agreement. Neither Seller nor Purchaser shall have
any obligations in connection with the transaction contemplated by this
Agreement unless both Seller and Purchaser, each acting in its sole discretion,
elects to execute and deliver this Agreement to the other party. No
correspondence, course of dealing or submission of drafts or final versions of
this Agreement between Seller and Purchaser shall be deemed to create any
binding obligations in connection with the transaction contemplated hereby, and
no contract or obligation on the part of Seller or Purchaser shall arise unless
and until this Agreement is fully executed by both Seller and Purchaser. Once
executed and delivered by Seller and Purchaser, this Agreement shall be binding
upon them notwithstanding the failure of Escrow Agent or any broker or other
Person to execute this Agreement.

Section 11.20     Facsimile Signatures. Signatures to this Agreement, any
amendment hereof and any notice given hereunder, delivered electronically via
facsimile, .pdf, .jpeg, .TIF, .TIFF or similar electronic format shall be deemed
an original signature and fully effective as such for all purposes. Each party
agrees to deliver promptly an executed original of this Agreement (and any
amendment hereto) with its actual signature to the other party, but a failure to
do so shall not affect the enforceability of this Agreement (or any amendment
hereto), it being expressly agreed that each party to this Agreement shall be
bound by its own telecopied or electronically transmitted signature and shall
accept the telecopied or electronically transmitted signature of the other party
to this Agreement. A signature of a party delivered electronically via
facsimile, .pdf, .jpeg, .TIF, .TIFF or similar electronic format shall be deemed
an original signature and fully effective as such for all purposes.

Section 11.21     Escrow Provisions. Escrow Agent shall hold the Deposit in
accordance with the terms and provisions of this Agreement, subject to the
following:

(a)     Obligations. Escrow Agent undertakes to perform only such duties as are
expressly set forth in this Agreement and no implied duties or obligations shall
be read into this Agreement against Escrow Agent.

(b)     Reliance. Escrow Agent may act in reliance upon any writing or
instrument or signature that it, in good faith, believes, and any statement or
assertion contained in such writing or instrument, and may assume that any
person purporting to give any writing, notice, advice or instrument in
connection with the provisions of this Agreement has been duly authorized to do
so. Escrow Agent shall not be liable in any manner for the sufficiency or
correctness as to form, manner and execution, or validity of any instrument
deposited in escrow, nor as to the identity, authority, or right of any person
executing the same, and Escrow Agent's duties under this Agreement shall be
limited to those provided in this Agreement.

(c)     Indemnification. Unless Escrow Agent discharges any of its duties under
this Agreement in a negligent manner or is guilty of willful misconduct with
regard to its duties under this Agreement, Seller and Purchaser shall indemnify
Escrow Agent and hold it harmless from any and all claims, liabilities, losses,
actions, suits or proceedings at law or in equity, or other expenses, fees, or
charges of any character or nature, which it may incur or with which it may be
threatened by reason of its acting as Escrow Agent under this Agreement; and in
such connection Seller and Purchaser shall indemnify Escrow Agent against any
and all expenses including reasonable attorneys' fees and the cost of defending
any action, suit or proceeding or resisting any claim in such capacity.

41

 

 

(d)     Disputes. If the parties (including Escrow Agent) shall be in
disagreement about the interpretation of this Agreement, or about their
respective rights and obligations, or the propriety of any action contemplated
by Escrow Agent, or the application of the Deposit, Escrow Agent may hold the
Deposit until the receipt of written instructions from both Purchaser and Seller
or a final order of a court of competent jurisdiction. In addition, in any such
event, Escrow Agent may, but shall not be required to, file an action in
interpleader to resolve the disagreement. Escrow Agent shall be indemnified for
all costs and reasonable attorneys' fees in its capacity as Escrow Agent in
connection with any such interpleader action and shall be fully protected in
suspending all or part of its activities under this Agreement until a final
judgment in the interpleader action is received.

(e)     Counsel. Escrow Agent may consult with counsel of its own choice and
have full and complete authorization and protection in accordance with the
opinion of such counsel. Escrow Agent shall otherwise not be liable for any
mistakes of fact or errors of judgment, or for any acts or omissions of any
kind, unless caused by its negligence or willful misconduct.

(f)     Interest. All deposits into the escrow shall be held by the Escrow Agent
in an interest bearing account selected by or approved by Purchaser. All
interest earned on the Deposit shall be deemed to be part of the Deposit and
shall accrue to the benefit of Purchaser except to the extent the Deposit
becomes payable to Seller pursuant to Section 10.2. In such event the interest
earned on the Deposit shall accrue to the benefit of the Seller.

Section 11.22     Cooperation. Seller will, and will use commercially reasonable
efforts to cause its accountants and its property manager (the
"Representatives") to, from time to time upon reasonable advance written notice
from Purchaser, provide Purchaser and its representatives with reasonable access
to Seller’s information and documentation relating to the Property that is
relevant and reasonably necessary, in the opinion of Purchaser’s or Purchaser’s
affiliates’ independent accountants, to enable Purchaser’s or Purchaser’s
affiliates’ independent accountants to prepare and file financial statements,
pro forma financial statements and any and all other information in compliance
with any or all of (i) Rule 3-05 or Rule 3-14 of Regulation S-X of the
Securities and Exchange Commission ("SEC"); (ii) any other rule or regulation
promulgated by the SEC and applicable to Purchaser or Purchaser’s affiliates,
including Rule 144A and Regulation D, in the event that Purchaser or Purchaser’s
affiliates choose to effect a private placement pursuant to Rule 144A or
Regulation D; and (iii) any registration statement, prospectus, prospectus
supplement, report or disclosure statement filed with the SEC by or on behalf of
Purchaser or Purchaser’s affiliates or any offering memorandum for a private
placement by Purchaser or Purchaser’s affiliates. The provisions of this Section
11.22 with respect to Seller shall survive the Closing through December 31,
2015.Press Releases. Seller and Purchaser agree that, without the prior written
approval of the other, they shall not issue any press release, advertisement,
internet posting or other similar announcement, statement or disclosure of this
Agreement, the transactions contemplated hereby, or the parties hereto (or their
respective affiliates and advisors), whether before or after the Closing, except
to the extent otherwise required by law. The provisions of this Section 11.23
shall survive the Closing or termination of this Agreement.

42

 

 

 

[The balance of this page has intentionally been left blank. Signature pages
follow.]

 

43

 

IN WITNESS WHEREOF, Seller and Purchaser hereto have executed this Agreement as
of the Effective Date.

  SELLER:   TCG INDUSTRIAL THUNDERBIRD LLC   By: /s/ Peter Walter    
Name:  Peter Walter     Title:Authorized Signatory         TCG INDUSTRIAL
MOSTELLER LLC   By: /s/ Peter Walter     Name:  Peter Walter    
Title:Authorized Signatory         TCG INDUSTRIAL EMPIRE LLC   By: /s/ Peter
Walter     Name:  Peter Walter     Title:Authorized Signatory         PURCHASER:
  PLYMOUTH INDUSTRIAL REIT INC.   By: /s/ Pendleton P. White, Jr.     Name:
Pendleton P. White, Jr.     Title:   President





Signature Page – Real Estate Purchase and Sale Agreement

44

 

RECEIPT BY THE ESCROW AGENT

This Agreement, fully executed by both Seller and Purchaser, has been received
by the Escrow Agent this 24th day of November, 2014 and by execution hereof,
Escrow Agent hereby covenants and agrees to be bound by the terms of this
Agreement that are applicable to it.

  ESCROW AGENT   Commonwealth Land Title Insurance   Company, a division of
Fidelity National
Financial         By:   /s/ Richard P. Halfmann     Name: Richard P. Halfmann  
  Title:   Assistant VP



Escrow Agent Signature Page – TCG Industrial

 

 

EXHIBIT A

DESCRIPTION OF THE LAND

 

7585 Empire Drive, Florence, Kentucky

 

Located in the City of Florence, Boone County, Kentucky, described as follows:

 

Commencing at the intersection of the westerly line of Empire Drive with the
northwesterly line of Bluegrass Drive, thence S. 45°14'45" W. along the
northwesterly line of Bluegrass Drive, 1019.12 feet, thence N. 44°45'15" W.,
598.00 feet to the True Place of Beginning.

 

Thence N. 44°45'15" W., 336.l0 feet;

Thence N. 35°45'15" E., 786.69 feet;

Thence N. 69°05'30" E., 645.77 feet to the westerly line of Empire Drive;

Thence southwardly along the westerly line of Empire Drive, on a curve to the
left for 182.46 feet, said curve having a radius of 876.25 feet, and long chord
bearing S. 16°28'40" E., 182.13 feet;

Thence continuing with said westerly line, S. 22°26'35" E., 166.10 feet;

Thence leaving said westerly line of Empire Drive, S. 89°14'45" W., 157.34 feet;

Thence S. 45°14'45" W., 1104.04 feet to the True Place of Beginning.

 

The above described real estate is now described as follows pursuant to a survey
by CDS Associates, Inc. under the direction of James J. Bertram, Registered No.
3423 dated June 20, 2000:

 

Situated in the Commonwealth of Kentucky, Boone County, City of Florence, being
on the West side of Empire Drive approximately 510 feet North of Bluegrass
Drive, and being more particularly described as follows:

 

Beginning at a found 5/8" iron pin at the intersection of the West right-of-way
line of Empire Drive and the northerly right-of-way for C.N.O. & T.P. Railroad
as shown on the Plat for the Northern Kentucky Industrial Foundation Section 2A,
recorded in Plat Book 8 Page 47 of the Boone County Plat Records on file in
Burlington, Kentucky;

 

Thence with the northerly right-of-way line of C.N.O. & T.P. Railroad, on the
following two courses and distances:

1. S89°14'45"W, a distance of 157.48 feet to a found iron pin and cap labeled
"Woolpert",

2. S 45°14'45"W, a distance of 1103.56 feet to a set iron pin and cap, on a
northerly property line of a tract heretofore conveyed to the City of Florence
by deed recorded in Deed Book 178 Page 573 of the Boone County deed records,
further being witnessed by a found 1-5/8" steel pin S 44°45'15"E, a distance of
38.00 feet;

 

Thence with said northerly property line of the City of Florence's tract,
N44°45'15"W, a distance of 336.77 feet to a set iron pin and cap in a
northeasterly property line of a tract of land heretofore conveyed to the
Commonwealth of Kentucky by deed recorded in Highway Deed Book 15 Page 17 of the
Boone County Deed Records; 

A-1

 

 

Thence with said northeasterly line of said Commonwealth of Kentucky's tract of
land, N35°45'15"E, a distance of 785.02 feet to a found iron pin and cap labeled
"Woolpert" in the southerly line of a tract of land heretofore conveyed to the
City of Florence by deed recorded in Deed Book 213 Page 290 of the Boone County
deed records;

 

Thence continuing with said southerly line of the City of Florence's tract of
land, N69°05'30"E, a distance of 647.10 feet to a found iron pin and cap labeled
"Woolpert" in the westerly right-of way line of the aforesaid Empire Drive;

 

Thence with said westerly right-of-way line of said Empire Drive, on the
following two courses and distances:

1. With a curve deflecting to the left, said curve having a radius of 876.25
feet an arc length of 182.46 feet and subtended by a chord S 16°28'40"E, a chord
distance of 182.13 feet to a set cross notch;

2. S22°26'35"E, a distance of 166.02 feet To The Beginning.

 

Containing 11.62352 acres of land, more or less.

 

North and bearing system based on the northerly right-of-way of the aforesaid
right-of-way for C.N.O. & T.P. Railroad as shown on the Plat for Northern
Kentucky Industrial Foundation Section 2A as recorded in Plat Book 8 Page 47 of
the Boone County Plat records. The above description is further based on a field
survey dated June 2, 2000 prepared by CDS Associates, Inc.

 

All iron pins called to be set shall be 1/2” rebar with a yellow cap stamped "J.
Bertram #3423" and shall be 18" in length.

 

Save And Except the following 2.924 acres conveyed to The Union recorded in
Miscellaneous Book 818, Page 214, Boone County, Kentucky Records:

 

Situate in the City of Florence, Boone County, Commonwealth of Kentucky, and
being more particularly described as follows:

 

Beginning at a found iron pin, 5/8" in diameter, at the intersection of the West
right-of-way line of Empire Drive and the northerly right-of-way line of C.N.O.
& T.P. Railroad as shown on the plat for the Northern Kentucky Industrial
Foundation Section 2A, recorded in Plat Book 8, Page 47 of the Boone County Plat
Records in Burlington, Kentucky; thence along the Grantor's line and the said
northerly right-of-way line of the railroad S 89° 14' 45" W 157.48 feet to a
found pin and cap labeled "Woolpert" and S 45° 14' 45" W 1103.56 feet to a found
iron pin and cap, further being witnessed by an iron pin S 44° 45' 15" E 38.00
feet; thence N 44° 45' 15" W 212.64 feet to a set concrete monument; thence N 5°
24' 52" W 152.91 feet to a set iron pin and cap; thence N 80° 44' 54" W 24.33
feet to a set concrete monument; thence N 35° 45' 15" E 213.55 feet to a set
iron pin and cap in the creek; thence along new division lines the following 3
courses: S 44° 45' 15" E, passing a set iron pin and cap at 10.00 feet, 364.48
feet to a set iron pin and cap, said iron pin being 21.32 feet measured
perpendicular from the said northerly right-of-way line of the C.N.G. & T.P.
Railroad; thence on a line parallel with the said northerly right-of-way line N
45° 14' 45" E 900.06 feet to a set iron pin and cap; thence N 67° 33' 25" E
71.38 feet, more or less, to a set iron pin and cap on the westerly right-of-way
line of Empire Drive; thence continuing· along the Grantor's line and the said
line of Empire Drive S 22° 26' 35" E 112.00 feet to the point of beginning,
containing 2.924 acres of land, more or less.

2

 

 

The above described real estate is now described as follows pursuant to a survey
by JMA Consultants, Inc., under the direction of Michael Meyer, Kentucky
Registered Surveyor No. 3773, dated December 13, 2011, last revised January 19,
2012, designated Project No. 3491:

 

SITUATED IN THE CITY OF FLORENCE, BOONE COUNTY, KENTUCKY AND BEING MORE
PARTICULARLY DESCRIBED AS FOLLOWS:

 

BEGINNING AT A POINT ON THE WEST RIGHT OF WAY LINE OF EMPIRE DRIVE, REFERENCED
BY A FOUND PIN BY CINERGYUHLP BEING 0.04 FEET SOUTH AND 0.06 FEET EAST, AND
BEING NORTH 22 DEGREES 26'35" WEST, 112.00 FEET FROM THE INTERSECTION OF
NORTHERN RIGHT OF WAY LINE OF THE C.N.O. & T.P. RAILROAD WITH THE SAID WEST
RIGHT OF WAY OF EMPIRE DRIVE AS SHOWN ON THE PLAT FOR THE NORTHERN KENTUCKY
INDUSTRIAL FOUNDATION SECTION 2A AS RECORDED IN PLAT BOOK 8, PAGE 47 OF THE
BOONE COUNTY PLAT RECORDS ON FILE IN BURLINGTON, KENTUCKY;

 

THENCE LEAVING SAID WEST RIGHT OF WAY LINE AND ALONG THE NORTHERN LINE OF THE
PROPERTY CONVEYED TO THE UNION LIGHT, HEAT AND POWER COMPANY AS RECORDED IN DEED
BOOK 818, PAGE 214 OF SAID COUNTY RECORDS, SOUTH 67 DEGREES 33'25" WEST, 71.38
FEET TO A FOUND PIN BY CINERGYUHLP;

 

THENCE ALONG A NORTHWEST LINE OF SAID UNION LIGHT, HEAT AND POWER COMPANY
PROPERTY, SOUTH 45 DEGREES 14'45" WEST, 900.06 FEET TO A SET 5/8"X30" PIN WITH
IDENTIFICATION CAP LABELED "JMA CONSULTANTS";

 

THENCE ALONG A NORTHEAST LINE OF SAID UNION LIGHT, HEAT AND POWER COMPANY
PROPERTY, NORTH 44 DEGREES 45'15" WEST, 364.48 FEET TO THE' NORTHWEST LINE OF
THE PROPERTY CONVEYED TO DUGAN REALTY, L.L.C. AS RECORDED IN DEED BOOK 907, PAGE
404 OF SAID COUNTY RECORDS, PASSING A FOUND PIN BY CINERGYUHLP AT 354.14 FEET;

 

THENCE ALONG SAID NORTHWEST LINE, NORTH 35 DEGREES 45'15" EAST, 487.69 FEET TO A
POINT REFERENCED BY A FOUND PIN BY WOOLPERT BEING 0.03 FEET

NORTH AND 0.38 FEET EAST;

 

THENCE ALONG A NORTH LINE OF SAID DUGAN REALTY, L.L.C. PROPERTY, NORTH 69
DEGREES 05'30" EAST, 647.10 FEET TO THE MOST NORTH CORNER OF SAID DUGAN REALTY,
L.L.C. PROPERTY ON THE WEST RIGHT OF WAY LINE OF EMPIRE DRIVE, REFERENCED BY A
FOUND PIN BY WOOLPERT BEING 0.03 FEET NORTH AND 0.10 FEET EAST;

 

THENCE ALONG THE SAID WEST RIGHT OF WAY LINE OF EMPIRE DRIVE, ALONG THE ARC OF A
CURVE TO THE LEFT HAVING A RADIUS OF 876.25 FEET FOR AN ARC DISTANCE OF 182.46
FEET, CHORD BEARING SOUTH 16 DEGREES 28'40" EAST, 182.13 FEET TO A POINT
REFERENCED BY A FOUND CROSS NOTCH BEING 0.07 FEET SOUTH AND 0.05 FEET EAST;

3

 

 

THENCE CONTINUING ALONG SAID WEST RIGHT OF WAY LINE, SOUTH 22 DEGREES 26'35"
EAST, 54.02 FEET TO THE POINT OF BEGINNING.

 

CONTAINING 8.5404 ACRES OF LAND AND BEING SUBJECT TO ALL LEGAL HIGHWAYS,
EASEMENTS AND RESTRICTIONS OF RECORD.

 

THE ABOVE DESCRIBED TRACT BEING THE REMAINING PORTION OF THE PROPERTY CONVEYED
TO DUGAN REALTY, L.L.C. AS RECORDED IN DEED BOOK 907, PAGE 404 OF THE BOONE
COUNTY, KENTUCKY RECORDS.

 

THIS DESCRIPTION IS BASED ON A SURVEY BY JMA CONSULTANTS, INC., DATED DECEMBER
13, 2011, JOB NO. 3491, UNDER THE DIRECTION OF MICHAEL MEYER, KENTUCKY
REGISTERED SURVEYOR NUMBER 3773.

 

THE BEARINGS ARE BASED ON THE NORTHERN KENTUCKY INDUSTRIAL FOUNDATION SECTION 2A
AS RECORDED IN PLAT BOOK 8, PAGE 47 OF THE BOONE COUNTY PLAT RECORDS ON FILE IN
BURLINGTON, KENTUCKY.

4

 

 

11540 Mosteller Road, Sharonville, Ohio

 

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF HAMILTON, STATE
OF OHIO, AND IS DESCRIBED AS FOLLOWS:

 

Auditor's Parcel No. 608-0014-0001:

 

8th Series Reference: 9G/106 Area Band 9H/l62 Area A

 

Situated in Section 30 and 36, Town 4, Entire Range 1, City of Sharonville,
Hamilton County, Ohio and being part of an original 26.3018 acre tract conveyed
to Duke Realty Ohio in O.R. 9123, Page 4560, the boundary of which being more
particularly described as follows:

 

Beginning at a point in the easterly right of way line of Mosteller Road as
recorded in P.B. 2, Pages 273-275, said point being S 02°30' 05" W, a distance
of 65.92 feet from the northwest corner of said Section 30;

 

Thence along a curve to the right an arc distance of 54.83 feet to a set 5/8"
iron pin set in the southerly right-of-way line of East Kemper Road as· recorded
in P.B. _, Pages_, said curve having a radius of 100.00 feet, a chord bearing N
50° 40' 10" E, a distance of 54.15 feet and a central angle of 31° 25' 04",

 

Thence along said southerly right-of-way line, S 87° 46' 30" E, a distance of
800.23 feet to a set 5/8" iron pin;

 

Thence along a new division line, S 02° 27' 12" W a distance of 372.83 feet to a
set 5/8" iron pin;

 

Thence continuing, S 87° 32' 48" E, a distance of 263.25 feet to a set 5/8" iron
pin in the easterly line of the aforesaid original 26.3018 acre tract;

 

Thence along the easterly line of said original 26.3018 acre tract, S 02° 27'
12" W a distance of 602.48 feet to a set 5/8" iron pin;

 

Thence along the southerly line of said original 26.3018 acre tract, N 87° 46'
30" W a distance of 1106.56 feet to a set 5/8" iron pin in the aforesaid
easterly right-of-way line of Mosteller Road;

 

Thence with said easterly right of way line, the following three (3) courses:

 

1. N 01° 16' 00" W a distance of 5.93 feet to an existing 5/8" iron pin lying
0.8 feet south and 0.2 feet west;

 

2. N 01° 38' 00" E a distance of 879.45 feet to an existing 5/8" iron pin lying
1.1 feet south and 0.5 feet west;

5

 

 

3. Along a curve to the right an arc distance of 58.17 feet to the Point of
Beginning, said curve having a radius of 100.00 feet, a chord bearing N 18° 17'
49" E a distance of 57.35 feet and a central angle of 33° 19' 38".

 

Containing 22.6753 acres more or less.

 

Bearings are based on the north line of Section 30, being S 87° 46' 30" E, as
shown on a survey of record by CDS Associates, Inc. Dated 6-26-00.

 

The above description based on a field survey by Kleingers & Associates,
Engineers and Surveyors, under the direction of Randy C. Wolfe, Ohio
Professional Surveyor No. 8033.

 

Together with those certain easement rights set-forth in Utility and Storm Sewer
Easement Agreement by and between Duke Construction Limited Partnership and Duke
Realty Ohio, dated September 22, 2005 and recorded September 26, 2005 in
Official Record Volume 10049, Page 2078, Hamilton County, Ohio Records.

6

 

 

4115 Thunderbird Lane, Fairfield, Ohio

 

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF BUTLER, STATE OF
OHIO, AND IS DESCRIBED AS FOLLOWS:

 

Auditor's Parcel No. A0700-227-000-012:

 

Lot Numbered Eleven Thousand Five Hundred Sixty-Five (11565) as the same is
known and designated on the Revised List of Lots in the City of Fairfield,
Butler County, Ohio.

 

 

 

 

 

7

 

Exhibit B

INTENTIONALLY OMITTED

B-1

 

Exhibit C

LEASE SCHEDULE

 

Best Sanitizers, Inc.

1.Lease dated May 28, 2013

2.First Lease Amendment dated November 3, 2014

 

Prestolite Electric Incorporated

1.Lease Agreement dated June 28, 1996

2.First Lease Amendment dated July 31, 1996

3.Second Lease Amendment dated November 9, 2000

4.Third Lease Amendment dated April 30, 2004

5.Fourth Lease Amendment dated May 19, 2009

6.Fifth Lease Amendment dated May 22, 2014

 

Toyoba Kureha America Co., Ltd.

1.Lease dated February 10, 2003

2.First Lease Amendment dated August 10, 2003

3.Second Lease Amendment dated July 11, 2007

4.Third Lease Amendment dated October 4, 2007

5.Fourth Lease Amendment dated August 1, 2014

 

TSS Aviation, Inc.

1.Lease dated July 14, 2005

2.Unconditional Guaranty of Lease dated July 14, 2005

3.Letter of Understanding dated November 15, 2005

4.Unconditional Guaranty of Lease dated July 2, 2007

5.First Lease Amendment dated March 24, 2009

6.Second Lease Amendment dated December 12, 2011

 

WorldPac, Inc.

1.Lease Agreement dated October 9, 2002

2.First Lease Amendment dated February 26, 2003

3.Second Lease Amendment dated July 23, 2007

4.Letter of Understanding dated October 30, 2007

5.Third Lease Amendment dated August 9, 2012

6.Fourth Lease Amendment dated April 1, 2013

 

 

 

C-2

 

 

Exhibit D

INTENTIONALLY OMITTED

 

D-3

 

Exhibit E

LIST OF CONTRACTS

 

7585 Empire Drive, Florence, Kentucky

Contract Service Detect-All Security Fire Panel Monitoring Oberson’s Snow
Removal

 

11540 Mosteller Road, Sharonville, Ohio

Contract Service Detect-All Security Fire Panel Monitoring Oberson’s Snow
Removal

 

4115 Thunderbird Lane, Fairfield, Ohio

Contract Service Detect-All Security Fire Panel Monitoring Oberson’s Snow
Removal

 

 

 

E-4

 

Exhibit F

FORM OF DEED (Ohio)

 

LIMITED WARRANTY DEED

 

 

____________________, a Delaware limited liability company ("Grantor"), whose
tax mailing address is: ___________________, for valuable consideration paid,
grants, with limited warranty covenants, to _______________, a
_________________("Grantee"), whose tax mailing address is:
______________________, the following real property situated in the State of
Ohio, County of _________, and the City of __________________:

 

Being the real property more particularly described on Exhibit "A" attached
hereto and made a part hereof by reference, together with all improvements
located thereon and all rights and easements appurtenant or pertaining thereto
(collectively the "Property").

 

Tax Parcel Nos.:

:

Property Addresses



Subject to real estate taxes and assessments not yet due and payable; zoning and
building ordinances; and easements, conditions and restrictions of record listed
on Exhibit "B" attached hereto and made a part hereof by reference hereto.

 

Prior Instrument Reference: Instrument No. ___________, Recorder's Office,
_________ County, Ohio.

 

Remainder of Page Intentionally Blank.

Signature Page(s) Follows.

F-1

 

Executed this day of ______, 2014, to be effective as of _________, 2014

 

 

 

GRANTOR:

 

______________________________

 

 

By:___________________________

Name:

Title:

 

 

 

COMMONWEALTH OF MASSACHUSETTS

_________ County, ss.

On this ____ day of _____________, 2014, before me, the undersigned notary
public, personally appeared ________________________________, proved to me
through satisfactory evidence of identification, which was
_______________________________________________, to be the person whose name is
signed on the preceding or attached document, and acknowledged to me that (he)
(she) signed it voluntarily for its stated purpose, as _________________________
of ____________________________________, a ____________________________________.

 

______________________________

(official signature and seal of notary)

Name: ________________________

My commission expires: ________________________

 

 

 

This instrument prepared by: ____________________________

 

 

 

FORM OF DEED (KENTUCKY)

 

 

Group No.: __________

PIDN: ____________________________

 

After recording, return to:

_____________________________

_____________________________

 

 

SPECIAL WARRANTY DEED

 

(Kentucky)

 

 

THIS SPECIAL WARRANTY DEED is made as of the ___ day of_____________, 2014, by
___________________________, a _______________________________(the “Grantor”),
having an address of
___________________________________________________________________________, to
_____________________________, a _______________________________(the “Grantee”),
having an address of
____________________________________________________________________.

 

Grantor, for and in consideration of the sum of Ten Dollars ($10.00) and other
valuable consideration, receipt whereof is hereby acknowledged, and pursuant to
proper authority, hereby grants, bargains, sells and conveys unto Grantee and
its successors, heirs and assigns, the following described property
(collectively the “Property”):

 

a.The real property described on Exhibit A attached hereto and made a part
hereof (the "Land");

 

b.All buildings, improvements, fixtures, structures, parking areas and
landscaping on the Land;

 

c.All and singular the rights, benefits, privileges, easements, tenements,
hereditaments and appurtenances thereon or in any matter appertaining to such
Land, including any and all mineral rights, development rights, water rights and
the like; and

 

d.All right, title and interest of Grantor in and to all strips and gores and
any land lying in the bed of any street, road or alley, open or proposed,
adjoining such Land.

 

Being the same property conveyed to Grantor by deed recorded in Official Record
____, Page____, in the office of the Clerk of _______________ County, Kentucky.

 

TO HAVE AND TO HOLD the Property in fee simple unto Grantee and its successors,
heirs and assigns, forever.

 

 

 

Grantor covenants with Grantee, its successors and assigns that (i) Grantor has
full right, power and authority to execute and deliver this deed to Grantee,
(ii) Grantor’s title to the Property is free, clear and unencumbered of claims
of persons claiming by, through or under Grantor, except for those matters set
forth in Exhibit B attached hereto and incorporated herein (the “Permitted
Exceptions”), (iii) Grantee shall quietly and peaceably hold title to the
Property free and clear of all claims of those claiming by, through or under
Grantor except for the persons claiming under the Permitted Exceptions, (iv)
Grantor will warrant and defend the title of Grantor, its successors and assigns
to the Property from and against the claims of all of those claiming by, through
or under Grantor except for those persons claiming under the Permitted
Exceptions, and (v) Grantor is well seised of the Property.

 

IN WITNESS WHEREOF, said Grantor has caused this instrument to be duly executed
and delivered by its duly authorized officer, as of the day and year first above
written.

 

    GRANTOR:                     By:         Name:       Title:

 

 

STATE OF         )           ) SS: COUNTY OF         )

 

The foregoing instrument was acknowledged before me this ___ day of ___________,
2008, by______________________________, as the ________________________________
of ________________________________, on behalf of the
___________________________. Such person is personally known to me or has
provided a driver's license as identification.

 

  Notary Public [Seal]

My Commission Expires:

 

 

CERTIFICATE AS TO VALUE

 

Pursuant to Kentucky Revised Statutes Chapter 382, the undersigned, Grantor and
Grantee in the within deed, state the full consideration paid for the property
passing herein is ______________________________and 00/100 Dollars
($____________________________).

 

GRANTOR:

 

___________________________________

By: ________________________________

Name:_________________________

Title: __________________________

GRANTEE:

 

___________________________________

By: ________________________________

Name:_________________________

Title: __________________________

 

 

 

 

GRANTOR ADDRESS: GRANTEE ADDRESS:       ADDRESS FOR TAX BILLS:        

 

 

STATE OF         )           ) SS: COUNTY OF         )

 

The foregoing instrument was sworn to and subscribed before me this ___ day of
___________, 2008, by______________________________, as the
________________________________ of ________________________________, on behalf
of the ___________________________. Such person is personally known to me or has
provided a driver's license as identification.

 

  Notary Public [Seal]

My Commission Expires:

 

 

 

STATE OF         )           ) SS: COUNTY OF         )

 

 

The foregoing instrument was sworn to and subscribed before me this ___ day of
___________, 2008, by______________________________, as the
________________________________ of ________________________________, on behalf
of the ___________________________. Such person is personally known to me or has
provided a driver's license as identification.

 

  Notary Public [Seal]

My Commission Expires:

 

 

 

 

 

 

 

This instrument was prepared by:

 

 

_________________________________

Stephen M. Griffith, Jr.

Taft, Stettinius & Hollister LLP

1800 U.S. Bank Tower

425 Walnut Street

Cincinnati, OH 45202-3957

(513) 381-2838

 

 

 

 

EXHIBIT A

 

LEGAL DESCRIPTION

 

P.P.N. __________________________

Group Number ______________

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT B

 

PERMITTED EXCEPTIONS

 

 

1.Real estate taxes and installments of assessments, if any, not yet delinquent.

 

2.Rights of tenants in possession pursuant to leases previously identified in
writing by Grantor to Grantee.

 



 

 

Exhibit G

FORM OF BILL OF SALE AND GENERAL ASSIGNMENT

KNOW ALL PEOPLE BY THESE PRESENTS, that __________________________, with an
address at c/o _____________________________ (“Seller”), for and in
consideration of the sum of Ten and No/100 Dollars ($10.00) lawful money of the
United States, and other good and valuable consideration to Seller in hand paid,
at or before the ensealing and delivery of these presents, by
___________________________, a _____________ _______________ whose post office
address is _____________________ (“Purchaser”), the receipt and sufficiency of
which is hereby acknowledged, has bargained and sold, and by these presents does
grant, bargain, sell, convey, set over, transfer, assign and deliver unto the
Purchaser, its successors and assigns, the following:

(a)     All of Seller’s right, title and interest in and to all fixtures,
equipment and articles of personal property (except for personal property owned
by tenants) (hereinafter, the “Personal Property”) attached to or located on and
used in connection with the operation of the parcel of land described in
Exhibit A attached hereto (the “Land”) and the buildings and improvements
erected thereon (collectively, the “Premises”), which Personal Property includes
all personal property, if any, owned by Seller and located on and used in the
operation and maintenance of the Premises, which Personal Property is being
conveyed simultaneously with the conveyance by Seller to Purchaser of all its
right, title and interest in and to the Premises by a Deed of even date
herewith;

(b)     All of Seller’s right, title and interest in and to all those permits,
licenses, certificates, approvals, authorizations, variances and consents
(including any and all presently pending applications therefor) affecting the
Land and the buildings and improvements thereon issued to Seller or to its
predecessors in interest in the Premises as holder, claimant, licensee,
permitee, successor in interest, applicant and/or owner or lessor of the
Premises, by any and all federal, state, county, municipal and local
governments, and all departments, commissions, boards, bureaus and offices
thereof, having or claiming jurisdiction over the Premises, whether or not the
same may presently be in full force and effect, all to the extent that Seller
may lawfully transfer the same to Purchaser;

(c)     All of Seller’s right, title and interest in and to all unexpired
warranties and guaranties affecting the Premises and/or the Personal Property,
all to the extent that Seller may lawfully transfer the same to Purchaser (it
being agreed that nothing in this Section (e) shall be construed to affect
Seller’s rights under such warranties and guaranties with respect to periods
prior to the date hereof); and

(d)     All of Seller’s right, title and interest in and to all appraisals,
surveys, architectural and/or engineering renderings, plans and specifications,
soils and other geological reports and studies, and all other reports, studies
and other information relating in any way to development and/or use of the
Premises.

G-2

 

 

Notwithstanding the foregoing, the Excluded Items (as defined in the Real Estate
Purchase and Sale Agreement dated ______ between Seller and _______) are not
included in this bill of sale and assignment.

To have and to hold the same unto Purchaser, its successors and assigns forever.

This Bill of Sale and General Assignment is made strictly on an “AS IS, WHERE
IS” AND “WITH ALL FAULTS, LIABILITIES, AND DEFECTS, LATENT OR OTHERWISE, KNOWN
OR UNKNOWN” basis and without any warranties, express or implied, except for
those representations and warranties, if any, expressly set forth in that Real
Estate Purchase and Sale Agreement between Seller and ______________________
dated as of ________________, 201__ (the “Agreement”), all of which are subject
to all time, dollar and other limitations on Seller’s liability set forth in the
Agreement. Purchaser agrees to indemnify and hold harmless Seller from any cost,
liability, damage or expense (including attorneys’ fees) arising out of
Purchaser’s use, ownership, and/or operation from and after the date hereof of
the property assigned to Purchaser hereby.

Remainder of Page Intentionally Blank.

Signature Page(s) Follows.

 

G-3

 

IN WITNESS WHEREOF, this Bill of Sale has been duly signed and sealed by the
Seller as of the _____ day of ___________, 201__.

    SELLER:     [Name]     By: _______________________________      
Name:________________________       Title:_________________________

G-4

 

EXHIBIT A

(to Bill of Sale)

Property Description

G-5

 

Exhibit H

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Assignment”) is executed as of
________________, 201__ by and between ___________________________ (“Assignor”),
and __________________________ (“Assignee”).

Background

Assignor has this day conveyed to the Assignee the property located in
______________, ____________ County, ______________, more particularly described
in Exhibit A hereto (the “Premises”) and, in connection with the conveyance of
the Premises, Assignor and Assignee intend that Assignor’s right, title,
interests, powers, and privileges in and under all leases and security deposits
affecting the Premises and other matters stated herein be assigned and
transferred to Assignee.

Agreement

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

1.     Leases. Assignor hereby transfers and assigns to Assignee any and all
right, title and interest which Assignor may have, as landlord or otherwise, in
leases with tenants covering spaces in the Premises (collectively the “Leases”),
as listed in Exhibit B attached hereto and made a part hereof. Assignee hereby
(a) assumes all liabilities and obligations of Assignor under the Leases arising
or accruing from and after the date hereof including, without limitation, all
obligations with respect to all security deposits with respect to the Leases,
and (b) agrees to indemnify, defend and hold harmless Assignor from any and all
damages, losses, costs, claims, liabilities, expenses, demands and obligations
under or with respect to the Leases arising or accruing from and after the date
hereof. Assignor acknowledges that Assignor has retained and Assignee shall not
assume or be responsible for any of the obligations, covenants, terms and
conditions of the Leases to be performed or observed by Assignor thereunder
arising at any time prior to the Closing Date. Subject to the time limitations
and monetary limitations set forth in Section 10.4 of the Agreement (as defined
below), Assignor agrees to indemnify, defend and hold harmless Assignee from any
and all damages, losses, costs, claims, liabilities, expenses, demands and
obligations under or with respect to the Leases arising or accruing prior to the
date hereof .

2.     Security Deposits. Assignor hereby transfers and assigns to Assignee all
security deposits held by the Assignor relative to the Leases. Assignee
covenants to hold and use such deposits in compliance with the Leases and
applicable law and agrees to indemnify, defend and hold harmless Assignor from
any and all damages, losses, costs, claims, liabilities, expenses, demands and
obligations under or with respect to such deposits arising or accruing from and
after the date hereof.

H-1

 

 

3.     Contracts. Assignor hereby transfers and assigns to Assignee any and all
right, title and interest which Assignor may have in the contracts, if any,
listed in Exhibit C attached hereto and made a part hereof (collectively, the
“Contracts”). By executing this Assignment, Assignee hereby accepts and agrees
to perform all of the terms, covenants and conditions of the Contracts on the
part of Assignor therein required to be performed, from and after the date
hereof, but not prior thereto. Assignee hereby (a) assumes all liabilities and
obligations of Assignor under the Contracts arising or accruing from and after
the date hereof, and (b) agrees to indemnify, defend and hold harmless Assignor
from any and all damages, losses, costs, claims, liabilities, expenses, demands
and obligations under or with respect to the Contracts arising or accruing from
and after the date hereof. Assignor acknowledges that Assignor has retained and
Assignee shall not assume or be responsible for any of the obligations,
covenants, terms and conditions of the Contracts to be performed or observed by
Assignor thereunder arising at any time prior to the Closing Date. Subject to
the time limitations and monetary limitations set forth in Section 10.4 of the
Agreement (as defined below), Assignor agrees to indemnify, defend and hold
harmless Assignee from any and all damages, losses, costs, claims, liabilities,
expenses, demands and obligations under or with respect to the Contracts arising
or accruing prior to the date hereof.

4.     Successors and Assigns. This Assignment shall inure to the benefit of,
and be binding upon, the successors, executors, administrators, legal
representatives and assigns of the parties hereto.

5.     Governing Law. This Agreement shall be construed under and enforced in
accordance with the laws of the State of _________________.

6.     No Representations. This assignment is made without any representation or
warranty, express or implied, except for those representations and warranties,
if any, expressly set forth in that Real Estate Purchase and Sale Agreement
between Assignor and _______________________ dated as of _____________, 201__
(the “Agreement”), all of which are subject to all time, dollar and other
limitations on Seller’s liability set forth in the Agreement.

Remainder of Page Intentionally Blank.

Signature Page(s) Follows.

 

H-2

 

IN WITNESS WHEREOF, this Assignment has been duly signed and sealed by the
parties as of the date set forth above.

    ASSIGNOR:     [Name]     By: ______________________________      
Name:________________________       Title:_________________________

 

COMMONWEALTH OF MASSACHUSETTS

_________ County, ss.

On this ____ day of _____________, 2014, before me, the undersigned notary
public, personally appeared ________________________________, proved to me
through satisfactory evidence of identification, which was
_______________________________________________, to be the person whose name is
signed on the preceding or attached document, and acknowledged to me that (he)
(she) signed it voluntarily for its stated purpose, as _________________________
of ____________________________________, a ____________________________________.

 

______________________________

(official signature and seal of notary)

Name: ________________________

My commission expires: ________________________

 

[The remainder of this page is intentionally blank; additional signature and
notary page follows.]

H-3

 

 

    ASSIGNEE:     [Name]     By: ______________________________      
Name:________________________       Title:_________________________

 

 

COMMONWEALTH OF MASSACHUSETTS

_________ County, ss.

On this ____ day of _____________, 2014, before me, the undersigned notary
public, personally appeared ________________________________, proved to me
through satisfactory evidence of identification, which was
_______________________________________________, to be the person whose name is
signed on the preceding or attached document, and acknowledged to me that (he)
(she) signed it voluntarily for its stated purpose, as _________________________
of ____________________________________, a ____________________________________.

 

______________________________

(official signature and seal of notary)

Name: ________________________

My commission expires: ________________________

 

 

H-4

 

EXHIBIT A

(to Assignment and Assumption)

Property Description

H-5

 

EXHIBIT B

(to Assignment and Assumption)

Lease Schedule

H-6

 

EXHIBIT C

Assigned Contracts

(to Assignment and Assumption)

H-7

 

Exhibit I

REPRESENTATION CERTIFICATE

The undersigned, as Seller under a Real Estate Purchase and Sale Agreement
(“Purchase Agreement”) dated as of _________________, 201__ between
_________________________ (“Seller”) and _____________________________
(“Purchaser”), does hereby certify to Purchaser as follows:

Except as otherwise disclosed in writing to Purchaser, and subject to
Purchaser’s Knowledge, the Seller Representations set forth in Section 7.2 of
the Purchase Agreement are hereby reaffirmed as of the date hereof; provided,
however, that with respect to any Seller Representation that is made as of the
Effective Date (or another specified date) or expressly states that it is made
with respect to facts as of a specified date, such representation is reaffirmed
as of the Effective Date or such other specified date, as applicable.

Seller’s liability hereunder shall be subject to all time, dollar and other
limitations on Seller’s liability set forth in the Purchase Agreement.

Dated as of this ____ day of ____________, 201__.

    Seller:     [Name]     By: ______________________________      
Name:________________________       Title:_________________________

 

I-8

 

 

Exhibit J

FORM OF OWNER'S title affidavit

Escrow No. ___________________________

Title Order No. _________________________

 

The undersigned (“Owner’) hereby represents and warrants as follows to and for
the benefit of Commonwealth Land Title Insurance Company (the “Title Company”):

1.     Representatives of Owner have reviewed the preliminary report/commitment
with an effective date of                              , 201__ (the “Title
Report”).

2.     To the knowledge of Owner, there are no unrecorded leases or occupancy
agreements affecting the property described in Schedule A of the Title Report
(the “Property”), or other parties in possession of the Property, except for
leases with the tenants shown on Exhibit A attached hereto.

3.     Except as set forth on Exhibit B attached hereto:

(a)     within the last six (6) months, Owner has not (i) made, ordered or
contracted for any construction, repairs, alterations or improvements to be made
on or to the Property which have not been paid for prior to any delinquency,
(ii) ordered materials for any such construction, repairs, alterations or
improvements which have not been paid for prior to any delinquency, and (iii)
attached any fixtures to the Property which have not been paid for prior to any
delinquency; and

(b)     there are no outstanding or disputed claims for any work or item
referred to in subparagraph (a).

5.     To the knowledge of Owner, there has been no violation of any covenants,
conditions or restrictions of record affecting the Property.

All references herein to the “knowledge” of Owner or words of similar import
shall refer only to the actual knowledge of ___________________, and shall not
be construed to refer to the knowledge of any other officer, owner, manager,
director, shareholder, employee, adviser, agent or representative of Owner, its
owners, or any affiliate of any of the foregoing, or to impose or have imposed
upon such individuals any duty to investigate the matters to which such
knowledge, or the absence thereof, pertains. There shall be no personal
liability on the part of the aforementioned individuals arising out of any
representations or warranties made herein.

This affidavit is made for the purpose of aiding the Title Company in
determining the insurability of title to the Property, and to induce the Title
Company to issue its policy of title insurance. This affidavit may be relied
upon by the Title Company but may not be relied upon by any other person or
entity.

J-1

 

 

IN WITNESS WHEREOF, Owner has executed this affidavit as of
                         , 201_.

    OWNER:     [Name]     By: ______________________________      
Name:________________________       Title:_________________________

 

J-2

 

EXHIBIT A

(to Owner’s Affidavit)

Lease Schedule

J-3

 

EXHIBIT B

(to Owner’s Affidavit)

Description of Work and/or Disputed Claims

 

J-4

 

